 

Exhibit 10.10

 

EXECUTION COPY

 

PURCHASE AND SALE AGREEMENT

(Courtyard Kaua’i at Coconut Beach)

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of June 19, 2017 (the “Effective Date”), by and between (i) KAUAI COCONUT BEACH,
LLC, a Delaware limited liability company (“Owner”), and KAUAI COCONUT BEACH
OPERATOR, LLC, a Delaware limited liability company (“Lessee” and collectively
with Owner, “Seller”), and (ii) KHS, LLC, a Delaware limited liability company
(“Purchaser”). Seller and Purchaser are sometimes referred to herein
individually as a “Party,” and collectively as the “Parties.”

 

Recitals:

 

WHEREAS, Owner is the owner of the hotel commonly known as Courtyard Kaua’i at
Coconut Beach located at 650 Aleka Loop, Kapaa, Hawaii (the “Hotel”), as more
specifically described in this Agreement;

 

WHEREAS, Owner leases the Hotel to Lessee, pursuant to that certain Lease
Agreement dated as of May 8, 2017 (as amended or replaced from time to time, the
“Lease Agreement”); and

 

WHEREAS, Seller desires to sell substantially all of assets and property (as
described herein) of Seller to Purchaser, and Purchaser desires to purchase such
assets and property from Seller, on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1         Definitions. In addition to the terms defined above in the
introduction and recitals to this Agreement, the following terms when used in
this Agreement shall have the meanings set forth in this Section 1.1:

 

“Accounts Receivable” means all amounts that Lessee is entitled to receive from
the Business which are not paid as of the Closing, including charges for the use
or occupancy of any guest, conference or banquet rooms or other facilities at
the Hotel, any restaurant, bar or banquet services, or any other goods or
services provided by or on behalf of Seller at the Hotel.

 

“Affiliate” means, with respect to the Person in question, any other Person
that, directly or indirectly, (i) owns or controls fifty percent (50%) or more
of the outstanding voting and/or equity interests of such Person, or (ii)
controls, is controlled by or is under common control with, the Person in
question. For the purposes of this definition, the term “control” and its
derivations means having the power, directly or indirectly, to direct the
management, policies or general conduct of business of the Person in question,
whether by the ownership of voting securities, contract or otherwise.

 

 

 

 

“Anti-Terrorism Laws” means Executive Order 13224 issued by the President of the
United States, the USA PATRIOT Act, and all other Applicable Law addressing or
in any way relating to terrorist acts and acts of war.

 

“Applicable Law” means (i) all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
stock exchange, board of fire underwriters and similar quasi-governmental
authority, and (ii) any judgment, injunction, order or other similar requirement
of any court or other adjudicatory authority, in effect at the time in question
and in each case to the extent the Person or property in question is subject to
the same.

 

“Assumed Contracts” means the Equipment Leases, Loan Documents, IRC Agreement,
Operating Agreements, Tenant Leases, Bookings, and all other Contracts that are
assumed by Purchaser at Closing pursuant to this Agreement.

 

“Assumed Liabilities” means the liabilities and obligations existing following
the Closing Date under (i) the Loan Documents assumed pursuant to the Loan
Assumption Documents, (ii) the other Assumed Contracts, but excluding any
liabilities related to any breach or default under the Assumed Contracts which
occurred prior to the Closing Date, and (iii) any Liability for which Purchaser
receives a credit pursuant to Section 10.2 (but only to the extent of such
credit).

 

“Bookings” has the meaning set forth in Section 2.1.16.

 

“Books and Records” has the meaning set forth in Section 2.1.12.

 

“Business” means the lodging business and all activities related thereto
conducted at the Hotel, including (i) the rental of any guest, conference or
banquet rooms or other facilities at the Hotel, (ii) the operation of any
restaurant, bar or banquet services, together with all other goods and services
provided at the Hotel, (iii) the rental of any commercial or retail space to
tenants at the Hotel, (iv) the maintenance and repair of the Real Property and
tangible Personal Property, (v) the employment of the Employees, and (vi) the
payment of Taxes.

“Business Day” means any day other than a Saturday, Sunday or federal legal
holiday. “Cap” has the meaning set forth in Section 14.4.3.

 

“Casualty” has the meaning set forth in Section 13.1.

 

“Closing” has the meaning set forth in Section 9.1.

 

“Closing Date” has the meaning set forth in Section 9.1.

 

“Closing Date Loan Balance” has the meaning set forth in Section 7.9.1.

 

“Closing Date Payment” has the meaning set forth in Section 3.3.1.

 

 2 

 

 

“Closing Date Reserve Balance” has the meaning set forth in Section 7.9.1.

 

“Closing Statement” has the meaning set forth in Section 10.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.

 

“Competing Transaction” has the meaning set forth in Section 7.10.

 

“Condemnation” has the meaning set forth in Section 13.2.

 

“Confidential Information” has the meaning set forth in Section 7.1.1.

 

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including (i) the sale by Seller of the Property to Purchaser
hereunder, (ii) the execution of this Agreement and the other Transaction
Documents, and (iii) the performance by Seller and Purchaser of the covenants
and obligations under this Agreement and the other Transaction Documents.

 

“Contracts” means, collectively, the Equipment Leases, the Operating Agreements
and any other contract, agreement, deed, warranty, power of attorney, lease,
license, instrument, or other agreement or binding commitment, whether or not in
written form, relating to the Property, excluding the Tenant Leases and the
Lease Agreement.

 

“Cut-Off Time” has the meaning set forth in Section 10.2.

 

“Debt Payoff Amount” means the amount of outstanding principal and accrued but
unpaid interest, fees and other amounts payable (including any prepayment
penalties, if any) as of the close of business on the Closing Date of all
Indebtedness of Seller, and any other Indebtedness secured with an Encumbrance,
other than a Permitted Exception on the Property, in each case, other than the
Indebtedness assumed by Purchaser under the Loan Assumption Documents.

 

“Deed” has the meaning set forth in Section 9.3.1(b).

 

“Deposit Escrow Agent” means Fidelity National Title & Escrow of Hawaii, Inc.
located at City Financial Tower, 201 Merchant Street, Suite 2100, Honolulu,
Hawaii 96813.

 

“Deposit Escrow Agent Party” has the meaning set forth in Section 14.6.

 

“Due Diligence Period” has the meaning set forth in Section 4.1.1.

 

“Earnest Money” has the meaning set forth in Section 3.2.1.

 

“Employees” means, at the time in question, all persons employed full time or
part time at the Hotel by Seller, Manager or their respective Affiliates.

 

“Encumbrance” means any lien, charge, claim, security interest, mortgage, pledge
or other encumbrance of any nature whatsoever.

 

 3 

 

 

“Environmental Laws” means any United States federal, state, local or municipal
law, environmental permit, approval, common law and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent or judgment, relating to the environment, public health,
occupational health and safety, or to any Hazardous Substance, including,
without limitation, (a) the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, release, control or cleanup of any
Hazardous Substance, or (b) to any chemical, material or substance, human
exposure to which is regulated by any Governmental Authority.

 

“Equipment Leases” has the meaning set forth in Section 2.1.9.

 

“Exchange” has the meaning set forth in Section 16.16.

 

“Excluded Liabilities” means all Liabilities of Seller which are not Assumed
Liabilities.

 

“Excluded Property” has the meaning set forth in Section 2.2.

 

“Existing Survey” means that certain ALTA/ACSM Survey prepared by Walter P.
Thompson, Inc. last revised on May 4, 2017.

 

“F&B” has the meaning set forth in Section 2.1.6.

 

“FF&E” has the meaning set forth in Section 2.1.3.

 

“Final Accounting” has the meaning set forth in Section 10.4.1.

 

“Final Adjustment Certificate” has the meaning set forth in Section 10.4.1.

 

“Final Prorations” has the meaning set forth in Section 10.4.1.

 

“Franchise Agreement” means that certain Franchise Agreement dated as of October
21, 2010 between Franchisor and Lessee, as amended from time to time.

 

“Franchise Approval” has the meaning set forth in Section 7.8.1.

 

“Franchisor” means Marriott International, Inc. or its Affiliate.

 

“Fundamental Representations” has the meaning set forth in Section 8.2.1(b).

 

“GAAP” means generally accepted accounting principles, consistently applied.

 

“Gift Certificates” means, collectively, all gift certificates, gift cards and
vouchers for use at the Property.

 

“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including any Person exercising executive,
legislative, judicial, regulatory or administrative governmental powers or
functions, in each case to the extent the same has jurisdiction over the Person
or property in question.

 

 4 

 

 

“Group Contracts” means Contracts for group Bookings, weddings, banquets and
other group events at the Hotel.

 

“Guest Ledger” means all charges accrued to the open accounts of any guests or
customers at the Hotel as of the Cut-Off Time for the use or occupancy of any
guest, conference or banquet rooms or other facilities at the Hotel, any
restaurant, bar or banquet services, or any other goods or services provided by
or on behalf of Seller at the Hotel, including without limitation any and all
taxes and credit card fees.

 

“Hazardous Substances” means (i) any chemical, material or substance defined as,
or included in the definition of, “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “toxic substances or toxic pollutants,” “contaminants,”
“toxic or hazardous chemicals” or “pesticides” in any applicable Environmental
Law, or (ii) any petroleum or petroleum product, asbestos-containing materials,
or lead-based paint, but excluding substances of kinds and in amounts ordinarily
and customarily used or stored in such properties similar to the Property for
purposes of cleaning or other maintenance or operations in compliance with
Environmental Laws.

 

“Historical Financials” means the unaudited balance sheets and statements of
income of Seller as of and for the fiscal years ended December 31, 2015 and
December 31, 2016 (in each case, including the footnotes thereto, if any), and
the unaudited balance sheet and statement of income of Seller for the four (4)
month period ended April 30, 2017.

 

“Holdback Amount” means an amount equal to the Cap.

 

“Holdback Escrow Agent” means Fidelity National Title & Escrow of Hawaii, Inc.
located at City Financial Tower, 201 Merchant Street, Suite 2100, Honolulu,
Hawaii 96813.

 

“Holdback Escrow Agreement” has the meaning set forth in Section 9.3.1(e).

 

“Hotel” has the meaning set forth in the Recitals.

 

“Hotel Guest Data and Information” means all guest or customer profiles, contact
information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences and any other guest or customer information
in any database of Seller, Manager or their respective Affiliates, whether
obtained or derived by Seller, Manager or their respective Affiliates from
guests or customers of the Hotel or any facility associated with the Hotel.

 

“Improvements” has the meaning set forth in Section 2.1.2.

 

“Indebtedness” means (i) any liability, contingent or otherwise, of Seller (A)
for borrowed money (whether or not the recourse of the lender is to Property or
only to a portion thereof and including all obligations in respect of principal,
accrued interest, penalties (including prepayment penalties), overdraft charges,
fees, expenses and premiums), (B) evidenced by a bond, note, debenture or
similar instrument or letter of credit (including a purchase money obligation or
other obligation relating to the deferred purchase price of property), or (C)
for reimbursement obligations under letters of credit, bank guarantees, surety
bonds, performance bonds, and other similar contractual obligations entered into
by or on behalf of Seller (but solely to the extent drawn and not paid); (ii)
any monetary obligation secured by an Encumbrance to which any of the Property
is subject; (iii) any lease of any property that, in conformity with GAAP, is or
should be accounted for as a capital lease on the balance sheet of Seller; (iv)
obligations under interest rate, currency or commodity derivatives or hedging
transactions (valued at the termination value thereof); and (v) any guarantees
of any of the foregoing.

 

 5 

 

 

“Indemnification Claim” has the meaning set forth in Section 14.5.1.

 

“Indemnification Deductible” has the meaning set forth in Section 14.4.3.

 

“Indemnification Loss” means, with respect to any Indemnitee, any actual (and
not contingent) liability, damage, loss, cost or expense, including reasonable
attorneys’ fees and expenses and court costs, incurred by such Indemnitee as a
result of the act, omission or occurrence in question.

 

“Indemnitee” has the meaning set forth in Section 14.5.1.

 

“Indemnitor” has the meaning set forth in Section 14.5.1.

 

“Inspections” has the meaning set forth in Section 4.1.2.

 

“Intangible Personal Property” means all intangible personal property owned by
Seller with respect to the Business, including, without limitation, goodwill,
claims, approvals, warranties (expresses or implied), contract rights associated
with the Assumed Contracts, know- how, trade secrets, customer lists, membership
lists, proprietary information, confidential information, proprietary processes
and formulae, databases and data collections; all source and object code,
computer programs, software, algorithms, architecture, structure, display
screens, photography, layouts, inventions, development tools; rights of
publicity and privacy and rights to personal information; the content and
information contained in any website, and all e-mail addresses and other
internet addresses, domain names and other similar proprietary rights used in
connection with the Business, all documentation, marketing materials and media
constituting, describing or relating to the above, including, manuals,
memoranda, records, pictures, photographs, digital images, video recordings,
audiotapes, film and the like.

 

“Inventoried Baggage” has the meaning set forth in Section 11.2.

 

“Inventoried Safe Deposit Boxes” has the meaning set forth in Section 11.1.

 

“IRC Agreement” means that certain Interest Rate Cap Agreement dated as of May
8, 2017 between Seller and SMBC.

 

“IT Systems” has the meaning set forth in Section 2.1.5.

 

“Land” has the meaning set forth in Section 2.1.1.

 

“Lease Agreement” has the meaning set forth in the Recitals.

 

“Lender” has the meaning set forth in Section 7.9.1.

 

 6 

 

 

“Lender’s Liens” means all mortgages, security interests, liens and encumbrances
in favor of Lender pursuant to the Loan Documents.

 

“Lessee” has the meaning set forth in the Recitals.

 

“Liability” means any liability, obligation, damage, loss, diminution in value,
cost or expense of any kind or nature whatsoever, whether accrued or unaccrued,
actual or contingent, known or unknown, foreseen or unforeseen.

 

“Licenses and Permits” has the meaning set forth in Section 2.1.11.

 

“Liquor License” means the licenses and approvals required under Applicable Law
for the sale of alcoholic beverages at the Hotel.

 

“Liquor License Holder” means DHC Food & Beverage Corporation, an Affiliate of
Manager.

 

“Loan” has the meaning set forth in Section 7.9.1.

 

“Loan Assumption Costs” has the meaning set forth in Section 7.9.3.

 

“Loan Assumption Documents” has the meaning set forth in Section 7.9.1.

 

“Loan Cost Reimbursement Amount” has the meaning set forth in Section 7.9.3.

 

“Loan Documents” has the meaning set forth in Section 7.9.1.

 

“Management Agreement” means, collectively, that certain Management Agreement
dated as of September 15, 2010 between Lessee and Manager, and that certain
Amended and Restated Food & Beverage Management Agreement dated as of October
20, 2010 between Lessee and Liquor License Holder, each as amended from time to
time.

 

“Manager” means Davidson Hotel Company, LLC.

 

“Material Casualty” has the meaning set forth in Section 13.1.1.

 

“Material Condemnation” has the meaning set forth in Section 13.2.1.

 

“Material Contract” has the meaning set forth in Section 6.1.13(b).

 

“Mutual Closing Conditions” has the meaning set forth in Section 8.1.1.

 

“New Exception” has the meaning set forth in Section 5.3.3(a).

 

“Notice” has the meaning set forth in Section 16.1.1.

 

“Operating Agreements” has the meaning set forth in Section 2.1.10.

 

 7 

 

 

“Ordinary Course of Business” means the ordinary course of business consistent
with Seller’s past custom and practice for the Business.

 

“Paid Time Off Credit” has the meaning set forth in Section 7.4.5.

 

“Parking License” means that certain License Agreement dated November 6, 2015 by
and between Coconut Plantation Beach Investor, LLC and Lessee.

 

“Payoff Letters” means letters, in form and substance reasonably satisfactory to
Purchaser, setting forth the amounts and actions required to satisfy all
Indebtedness of Seller (other than the Indebtedness assumed by Purchaser under
the Loan Assumption Documents) and any broker’s fees related to the Contemplated
Transactions (to the extent Seller is responsible therefor, if any), and in each
case, to obtain a release therefrom.

 

“Permitted Exceptions” has the meaning set forth in Section 5.3.2.

 

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.

 

“Personal Property” means the Property other than the Real Property.

 

“Phase I Report” means the Phase I Environmental Site Assessment of the
Courtyard Marriott Kauai at Coconut Beach dated May 8, 2017 prepared by EMG.

 

“Plans and Specifications” has the meaning set forth in Section 2.1.13.

 

“Prepaid Amounts” means all prepaid expenses, reserves and deposits, associated
with the Assumed Contracts or held by or for the benefit of or granted to
Seller, including all event, security and escrow deposits.

 

“Property” has the meaning set forth in Section 2.1.

 

“Prorations” has the meaning set forth in Section 10.2.

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchaser Closing Conditions” has the meaning set forth in Section 8.2.

 

“Purchaser Closing Deliveries” has the meaning set forth in Section 9.3.2.

 

“Purchaser Default” has the meaning set forth in Section 12.1.

 

“Purchaser Documents” has the meaning set forth in Section 6.2.2.

 

“Purchaser Due Diligence Reports” means all studies, reports and assessments
prepared by any Person for or on behalf of Purchaser (other than any internal
studies, reports and assessments prepared by any of Purchaser’s employees,
attorneys or accountants) in connection with the Inspections.

 

 8 

 

 

“Purchaser Indemnitees” means Purchaser and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers and employees, and the successors, permitted assigns, legal
representatives, heirs and devisees of each of the foregoing.

 

“Purchaser’s Inspectors” has the meaning set forth in Section 4.1.2.

 

“Purchaser’s New Objections” has the meaning set forth in Section 5.3.3(a).

 

“Replacement Franchise Documents” means (i) an interim Franchise Agreement
between Purchaser, as owner of the Hotel, Franchisor, as licensor, to become
effective concurrently with Closing, pursuant to which Franchisor will license
the “Courtyard by Marriott” name to Purchaser (or its designated Affiliate) for
use at the Hotel after the Closing, (ii) any guaranties required in connection
with such Franchise Agreement, and (iii) a term sheet between Purchaser, as
owner of the Hotel, and Franchisor, as licensor, to become effective subject to
the implementation of a property improvement plan set forth therein, pursuant to
which Franchisor will license the “Sheraton” name to Purchaser (or its
designated Affiliate) for use at the Hotel, in each case on terms reasonably
acceptable to Purchaser.

 

“QI” has the meaning set forth in Section 16.16.

 

“Real Property” has the meaning set forth in Section 2.1.2.

 

“Remove” has the meaning set forth in Section 5.3.3(c).

 

“Reserves” has the meaning set forth in Section 7.9.1.

 

“Retail Merchandise” has the meaning set forth in Section 2.1.7.

 

“Seller Closing Conditions” has the meaning set forth in Section 8.3.1.

 

“Seller Closing Deliveries” has the meaning set forth in Section 9.3.1.

 

“Seller Default” has the meaning set forth in Section 12.1.

 

“Seller Documents” has the meaning set forth in Section 6.1.2.

 

“Seller Due Diligence Materials” has the meaning set forth in Section 4.1.3(a).

 

“Seller Indemnitees” means Seller, Manager, Liquor License Holder and their
respective Affiliates, and each of their respective shareholders, members,
partners, trustees, beneficiaries, directors, officers and employees, and the
successors, assigns, legal representatives, heirs and devisees of each of the
foregoing.

 

“Seller’s Knowledge” (and any similar phrases as they relate to Seller) means
the current actual knowledge of Greg Clay and Marc Dober.

 

“Seller’s Response” has the meaning set forth in Section 5.3.3(b).

 

 9 

 

 

“SMBC” means SMBC Capital Markets, Inc.

 

“Supplies” has the meaning set forth in Section 2.1.4.

 

“Survival Period” has the meaning set forth in Section 6.3.

 

“Taxes” means any federal, state, local or foreign, real property, personal
property, sales, use, gross receipts taxes (including, without limitation,
general excise taxes), room, occupancy, ad valorem or similar taxes,
assessments, levies, charges or fees imposed by any Governmental Authority on
Seller with respect to the Property or the Business, including any interest,
penalty or fine with respect thereto, but excluding any federal, state, local or
foreign income, capital gain, gross receipts, capital stock, franchise, profits,
estate, gift or generation skipping tax, transfer, documentary stamp, recording
or similar tax, levy, charge or fee, in each case, incurred with respect to the
transaction described in this Agreement.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Tenant Leases” has the meaning set forth in Section 2.1.8.

 

“Third-Party Claim” means, (i) with respect to any Seller Indemnitee, any claim,
demand, lawsuit, arbitration or other legal or administrative action or
proceeding against such Seller Indemnitee by any Person which is not Purchaser
or an Affiliate of Purchaser, and (ii) with respect to any Purchaser Indemnitee,
any claim, demand, lawsuit, arbitration or other legal or administrative action
or proceeding against such Purchaser Indemnitee by any Person which is not
Seller or an Affiliate of Seller.

 

“Title Commitment” has the meaning set forth in Section 5.1.

 

“Title Company” means Chicago Title Insurance Company located at 2828 Routh
Street, Suite 800, Dallas, Texas 75201.

 

“Title Policy” has the meaning set forth in Section 5.4.

 

“Trademarks” has the meaning set forth in Section 2.1.14.

 

“Trade Payables” has the meaning set forth in Section 10.2.9.

 

“Transaction Documents” means, collectively, this Agreement, the Seller Closing
Deliveries and the Purchaser Closing Deliveries.

 

“Unpermitted Exceptions” has the meaning set forth in Section 5.3.2.

 

“Updated Survey” means an updated Existing Survey (or a new survey of the Real
Property) ordered and paid for solely by Purchaser and completed and obtained by
Purchaser during the Due Diligence Period.

 

 10 

 

 

“WARN Act” means the Worker’s Adjustment and Retraining Notification Act, 29
U.S.C. § 2101, et seq., as well as the rules and regulations thereto, set forth
in 20 CFR 639, et seq., and any similar state and local laws, as amended from
time to time, and any regulations, rules and guidance issued pursuant thereto.

 

“Warranties” has the meaning set forth in Section 2.1.15.

 

ARTICLE II

THE PROPERTY AND LIABILITIES

 

2.1         Description of the Property. Subject to the terms set forth in this
Agreement, at the Closing, Seller shall sell, convey, transfer, assign and
deliver to Purchaser, and Purchaser shall purchase and accept from Seller, free
and clear of all Encumbrances, other than Permitted Exceptions, all property and
assets of Seller, including, without limitation, the property and assets set
forth in this Section 2.1, but expressly excluding the Excluded Property
(collectively, the “Property”):

 

2.1.1.     Land. The land described in Schedule 2.1.1, together with all
appurtenant easements and any other rights and interests appurtenant thereto
(the “Land”);

 

2.1.2.     Improvements. All buildings, structures and other improvements
located on or affixed to the Land and all fixtures on the Land which constitute
real property under Applicable Law (the “Improvements”; the Land and the
Improvements are referred to collectively herein as the “Real Property”);

 

2.1.3.     FF&E. All fixtures (other than those which constitute Improvements),
furniture, furnishings, equipment, machinery, tools, vehicles, appliances, art
work and other items of tangible personal property which are located at the
Hotel and used exclusively in the Business, or ordered for future use at the
Hotel as of the Closing, other than the Supplies, IT Systems, F&B, Retail
Merchandise, Books and Records and Plans and Specifications (the “FF&E”);

 

2.1.4.     Supplies. All china, glassware and silverware, linens, uniforms,
engineering, maintenance, cleaning and housekeeping supplies, matches and
ashtrays, soap and other toiletries, stationery, menus, directories and other
printed materials, and all other similar supplies and materials, which are
located at the Hotel or ordered for future use at the Hotel as of the Closing
(the “Supplies”);

 

2.1.5.     IT Systems. All computer hardware, telecommunications and information
technology systems located at the Hotel, and all computer software used at the
Hotel (subject to the terms of the applicable license agreement), to the extent
the same are transferable or the Parties obtain any consent necessary to
effectuate such a transfer (the “IT Systems”);

 

2.1.6.     Food and Beverage. All food and beverages (alcoholic and
non-alcoholic) which are located at the Hotel (whether opened or unopened), or
ordered and paid for by Seller for future use at the Hotel as of the Closing,
including all food and beverages located in the guest rooms (the “F&B”);

 

 11 

 

 

2.1.7.     Retail Merchandise. All merchandise located at the Hotel and held for
sale to guests and customers of the Hotel, or ordered for future sale and paid
for by Seller at the Hotel as of the Closing, including the inventory held for
sale in any gift shop or newsstand operated by Seller or Manager at the Hotel,
but expressly excluding the F&B (the “Retail Merchandise”);

 

2.1.8.     Tenant Leases. All leases, subleases, licenses, concessions and
similar agreements granting to any other Person the right to use or occupy any
portion of the Real Property described in Schedule 2.1.8, other than the Lease
Agreement, the Management Agreement and Bookings, together with all security
deposits held by Seller thereunder (the “Tenant Leases”);

 

2.1.9.     Equipment Leases. All leases and purchase money security agreements
for any equipment, machinery, vehicles, furniture or other personal property
located at the Hotel which are held by Seller and used exclusively in the
Business described in Schedule 2.1.9, together with all deposits made by Seller
thereunder (the “Equipment Leases”);

 

2.1.10.   Operating Agreements; Parking License. All maintenance, repair,
improvement, service and supply contracts, credit card service agreements, and
all other agreements for goods or services, described in Schedule 2.1.10,
including, without limitation, the Parking License, which are held by Seller in
connection with the Business, other than Equipment Leases, Tenant Leases,
Bookings, and Licenses and Permits (the “Operating Agreements”);

 

2.1.11.   Licenses and Permits. All licenses, permits, consents, authorizations,
approvals, registrations and certificates issued by any Governmental Authority
which are held by Seller with respect to the Hotel, including the construction,
use or occupancy of the Hotel or the Business, together with any deposits made
by Seller thereunder, to the extent the same and such deposits are transferable
or the Parties obtain any consent necessary to effectuate such a transfer, but
expressly excluding any Liquor License to the extent it cannot be transferred
under Applicable Law (the “Licenses and Permits”);

 

2.1.12.   Books and Records. All books and records located at the Hotel which
relate exclusively to the Hotel or the Business, including all Hotel Guest Data
and Information, to the extent transferable to Purchaser, but expressly
excluding (i) all documents and other materials that are legally privileged or
constitute attorney work product, or are subject to an Applicable Law or a
confidentiality agreement prohibiting their disclosure by Seller, (ii) corporate
or other entity governance records, (iii) Employee personnel files (if any), and
(iv) memoranda, analysis, correspondence and similar documents and materials
prepared by or for Seller or any of its Affiliates in connection with the
transaction described in this Agreement (the “Books and Records”);

 

2.1.13.   Plans and Specifications. All plans and specifications, blue prints,
architectural plans, engineering diagrams and similar items located at the Hotel
which relate exclusively to the Hotel, to the extent the same are transferable
(the “Plans and Specifications”);

 

2.1.14.   Trademarks; Intellectual Property. Excluding any such rights granted
to Seller pursuant to Franchise Agreement, all trademarks, tradenames and
servicemarks used by Seller or Manager in the operation of the Business (the
“Trademarks”), including, if applicable, causing Manager to transfer such
Trademarks to Purchaser, and all other intellectual property of Seller;

 

 12 

 

 

2.1.15.   Warranties. All warranties and guaranties held by Seller with respect
to any Improvements or Personal Property, to the extent the same are
transferable or the Parties obtain any consent necessary to effectuate such a
transfer (the “Warranties”);

 

2.1.16.   Bookings. All bookings and reservations for guest, conference and
banquet rooms or other facilities at the Hotel as of the Closing, together with
all deposits held by Seller with respect thereto (the “Bookings”);

 

2.1.17.   Cash on Hand. All cash on hand or on deposit in any house bank;

 

2.1.18.   Prepaid Amounts. Any Prepaid Amounts not otherwise included above;

 

2.1.19.   Entitlements and Development Approvals. All licenses, certificates,
permits, entitlements, development rights, consents, authorizations,
registrations, certificates, notices, permits and rights required or requested
by any Governmental Authority in connection with the any previous redevelopment
of the Hotel and any future redevelopment rights thereunder, to the extent
transferable under Applicable Law;

 

2.1.20.   Accounts Receivable. The Accounts Receivable and Guest Ledger; and

 

2.1.21.   Other Intangible Personal Property. All other Intangible Personal
Property of Seller and goodwill associated therewith to the extent transferable.

 

2.2         Excluded Property. Notwithstanding anything to the contrary in
Section 2.1, the property, assets, rights and interests set forth in this
Section 2.2 (the “Excluded Property”) shall not be transferred, assigned or
conveyed to Purchaser, and shall be excluded from the Property:

 

2.2.1.     Account Cash. Except for deposits and cash on hand expressly included
in Section 2.1 all operating account or other account or reserve maintained in
connection with the Business, together with any and all credit card charges,
checks and other instruments which Seller has submitted for payment as of the
Closing;

 

2.2.2.     Third-Party Property. Any fixtures, personal property or intellectual
property owned by (i) the lessor under any Equipment Leases, (ii) the supplier,
vendor, licensor or other party under any Operating Agreements or Licenses and
Permits, (iii) the tenant under any Tenant Leases, (iv) Manager or Liquor
License Holder, (v) any Employees, (vi) any guests or customers of the Hotel, or
(vii) Franchisor;

 

2.2.3.     Management Agreement. The Management Agreement, which shall be
terminated by Seller at Closing at Seller’s cost and expense;

 

2.2.4.     Franchise Agreement. The Franchise Agreement, which shall be
terminated by Seller at Closing at Seller’s cost and expense so long as
Purchaser satisfies its obligations set forth in Section 7.8;

 

2.2.5.     Lease Agreement. The Lease Agreement, which shall be terminated by
Seller at Closing at Seller’s cost and expense;

 

 13 

 

 

2.2.6.     Liquor License. To the extent not transferrable, the Liquor License;
and

 

2.2.7.     Equity Interests and Seller Rights. The rights of Seller under this
Agreement, Owner’s membership interests in Lessee, and Seller’s seal, minute
book and member records book.

 

2.3         Assumed Liabilities. At the Closing, Purchaser will assume and agree
to pay or perform, as the case may be, the Assumed Liabilities.

 

2.4         Excluded Liabilities. Notwithstanding anything to the contrary,
Purchaser shall assume no Liabilities of Seller of any nature other than the
Assumed Liabilities. Seller shall retain all Liabilities of Seller other than
the Assumed Liabilities.

 

2.5         Non-Assignment of Certain Assigned Agreements. To the extent that
Seller’s rights under any Assumed Contract may not be assigned to Purchaser
without the consent of another Person that has not been obtained, this Agreement
shall not constitute an agreement to assign the same if an attempted assignment
would constitute a breach thereof or be unlawful. If any such consent shall not
be obtained or if any attempted assignment would be ineffective or would impair
Purchaser’s rights under the Assumed Contract in question so that Purchaser
would not in effect acquire the benefit of all such rights, Seller, to the
extent permitted by law and the Assumed Contract, shall act (for up to thirty
(30) days after the Closing and at no cost or liability to Seller) as
Purchaser’s agent in order to obtain for it the benefits thereunder.

 

ARTICLE III

PURCHASE PRICE

 

3.1         Purchase Price. The purchase price for the Property is $62,000,000
(the “Purchase Price”), which shall be adjusted at Closing for the Prorations
pursuant to Section 10.2, the Guest Ledger pursuant to Section 10.3, and as
otherwise expressly provided in this Agreement, and shall be paid in accordance
with Section 9.3.2(a).

 

3.2         Earnest Money.

 

3.2.1.     Deposit of Earnest Money. Purchaser shall deposit with Deposit Escrow
Agent $4,000,000 (together with any interest earned thereon, the “Earnest
Money”) within two (2) Business Days after the Effective Date. If, in accordance
with Section 4.1.1, Purchaser elects to terminate this Agreement during the Due
Diligence Period, the Earnest Money shall be refunded to Purchaser. If Purchaser
elects to proceed to Closing by failing to deliver a Termination Notice prior to
the expiration of the Due Diligence Period, then, the Earnest Money shall be
non- refundable to Purchaser, except as otherwise expressly provided in this
Agreement.

 

3.2.2.     Investment of Earnest Money. Upon receipt by Deposit Escrow Agent of
the Earnest Money, Deposit Escrow Agent shall cause the same to be deposited
into an interest bearing account at an institution selected by Deposit Escrow
Agent.

 

3.2.3.     Disbursement of Earnest Money at Closing. At Closing, Purchaser shall
cause Deposit Escrow Agent to disburse the Earnest Money to Seller, and
Purchaser shall receive a credit against the Purchase Price in the amount of the
Earnest Money disbursed to Seller. This Section 3.2.3 shall survive the
termination of this Agreement.

 

 14 

 

 

3.2.4.     Disbursement of Earnest Money Following Termination. In the event
this Agreement is terminated by Purchaser or by Seller in accordance with this
Agreement, all or a portion of the Earnest Money Deposit shall be refunded or
disbursed by the Deposit Escrow Agent based upon the applicable events giving
rise to such termination as set forth in this Agreement. Upon any termination of
this Agreement, Purchaser or Seller, as applicable, may provide written notice
to the Deposit Escrow Agent to disperse the Earnest Money in accordance with the
terms hereof. Upon receipt of such notice, the Deposit Escrow Agent shall
provide written notice in accordance with the terms hereof to the other Party,
and so long as the other Party does not object to such disbursement within three
(3) Business Days of receipt of such notice, the Deposit Escrow Agent may
proceed to disperse the Earnest Money as requested by Purchaser or Seller, as
applicable.

 

3.3         Payment of Purchase Price.

 

3.3.1.     Payment at Closing. At Closing:

 

(a) Purchaser shall pay to Seller an amount equal to the Purchase Price (as
adjusted pursuant to Section 3.1), plus the Loan Cost Reimbursement Amount, plus
the Closing Date Reserve Balance, less the Closing Date Loan Balance, less the
Holdback Amount paid to the Holdback Escrow Agent, less any Debt Payoff Amount,
less the Earnest Money disbursed to Seller (the “Closing Date Payment”);

 

(b) Purchaser shall pay the Holdback Amount to the Holdback Escrow Agent solely
for purposes of securing Seller’s obligations under Article X and Article XIV,
to be held during the Survival Period in accordance with the terms of the
Holdback Escrow Agreement; and

 

(c) Purchaser shall pay any Debt Payoff Amount in cash by wire transfer of
immediately available funds to the appropriate lenders in accordance with the
Payoff Letters.

 

3.3.2.     Method of Payment. All amounts to be paid by Purchaser to Seller
pursuant to this Agreement shall be paid by wire transfer of immediately
available U.S. dollars.

 

3.4         Allocation of Purchase Price. The Parties shall use reasonable
efforts to agree, prior to Closing, upon an allocation of the Purchase Price
among the Land, the Improvements and the Personal Property for federal, state
and local tax purposes. If the Parties cannot agree upon such allocation of the
Purchase Price, (a) each Party shall file federal, state and local tax returns
based on each Party’s own determination of the proper allocation of the Purchase
Price, each bearing its own consequences with respect to any discrepancies, and
(b) Seller’s proposed allocation to Real Property shall be used for purposes of
determining any transfer tax payable at Closing.

 

 15 

 

 

ARTICLE IV

CONTINGENCIES

 

4.1         Due Diligence.

 

4.1.1.     Due Diligence Contingency. Purchaser shall have a period from May 2,
2017 until 5:00 p.m. (Hawaii Time) on June 19, 2017 (the “Due Diligence Period”)
to perform its due diligence review of the Property and all matters related
thereto which Purchaser deems advisable, including any engineering,
environmental, title, survey, financial, operational and legal compliance
matters relating to the Property. At any time during the Due Diligence Period,
Purchaser may, in its sole discretion, elect to terminate this Agreement by
providing written notice thereof to Seller and Deposit Escrow Agent (a
“Termination Notice”), in which event the Earnest Money shall be refunded to
Purchaser in accordance with Section 3.2.4 and Purchaser and Seller shall have
no further obligation to or recourse against each other except for those
expressly stated to survive the termination of this Agreement. If, at the end of
the Due Diligence Period, Seller has not received a Termination Notice (with a
copy to Deposit Escrow Agent), then Purchaser shall have no further right to
terminate this Agreement except as expressly provided otherwise elsewhere in
this Agreement.

 

4.1.2.     Due Diligence Inspections. Purchaser shall have the right to perform
such examinations, tests, investigations and studies of the Property (the
“Inspections”) as Purchaser reasonably deems advisable, in accordance with this
Section 4.1.2. Purchaser may conduct the Inspections with its officers,
employees, contractors, consultants, agents or representatives (“Purchaser’s
Inspectors”); provided, however, that Purchaser shall cause the Purchaser’s
Inspectors to comply with the provisions regarding Confidential Information set
forth in Section 7.1. Seller shall provide reasonable access to the Property for
Purchaser’s Inspectors to perform the Inspections; provided, however, that (i)
Purchaser shall provide Seller with at least twenty-four (24) hours prior notice
of each of the Inspections; (ii) Purchaser’s Inspectors shall be accompanied by
an employee, agent or representative of Seller, which Seller shall make
available; (iii) the Inspections shall be conducted by Purchaser’s Inspectors
during business hours; (iv) Purchaser’s Inspectors shall not perform any
drilling, coring or other invasive testing, without Seller’s prior written
consent, which may be withheld it its sole discretion; (v) Purchaser’s right to
perform the Inspections shall be subject to the rights of tenants, guests and
customers at the Hotel; and (vi) the Inspections shall not unreasonably
interfere with the Business.

 

4.1.3.     Seller’s Due Diligence Materials.

 

(a) To the extent in Seller’s possession, Seller shall provide to Purchaser
promptly upon request by Purchaser, or make available to Purchaser at the Hotel
for review and copying by Purchaser, due diligence materials relating to the
Property that are reasonably requested by Purchaser. All documents and materials
provided by Seller to Purchaser pursuant to this Agreement, together with any
copies or reproductions of such documents or materials, are referred to
collectively herein as the “Seller Due Diligence Materials.” This provision
shall survive the Closing.

 

 16 

 

 

(b) If this Agreement is terminated, Purchaser shall, upon written request from
Seller, (i) return all original Seller Due Diligence Materials provided to
Purchaser by or on behalf of Seller, and destroy all other Seller Due Diligence
Materials, and (ii) cause all Persons to whom Purchaser has provided any Seller
Due Diligence Materials to return any original Seller Due Diligence Materials to
Purchaser, and destroy all other Seller Due Diligence Materials.

 

4.1.4.     Inspections Indemnification. Purchaser shall defend, indemnify and
hold harmless the Seller Indemnitees in accordance with Article XIV from and
against any Indemnification Loss (excluding discovery of any pre-existing
condition of the Property) incurred by any Seller Indemnitee resulting from the
Inspections. At Seller’s request, Purchaser, at its cost and expense, shall
repair any damage to the Property or any other property owned by a Person other
than Purchaser (including any Excluded Property) resulting from the Inspections,
and restore the Property or such other third party property (including any
Excluded Property) to the same condition as existed prior to such Inspections,
except to the extent caused by Seller, or replace the Property or such third
party property with property (including any Excluded Property) of the same
quantity and quality. This Section 4.1.4 shall survive the termination of this
Agreement.

 

ARTICLE V

TITLE TO THE PROPERTY

 

5.1         Title Commitment. Purchaser has received a current title insurance
commitment dated June 8, 2017 from the Title Company for an ALTA owner’s title
insurance policy covering the Real Property, together with copies of all
documents referenced therein (the “Title Commitment”).

 

5.2         Survey. Purchaser has received Seller’s existing ALTA survey for the
Property (the “Existing Survey”). Purchaser shall have the right during the Due
Diligence Period to obtain an updated survey (the “Updated Survey”). Any Updated
Survey obtained by Purchaser shall be prepared by a duly licensed surveyor, in
accordance with the ALTA/ACSM Minimum Standard Detail Requirements for Land
Title Surveys, certified to Seller, Purchaser and the Title Company, and shall
otherwise be in accordance with such standards as are required by the Title
Company in order to issue the Title Policy. In the event Purchaser does not
obtain an Updated Survey prior to the expiration of the Due Diligence Period and
the Title Company determines that the Existing Survey is insufficient to permit
the Title Company to remove or insure over any survey exception in the Title
Commitment, then Seller shall have no obligation to cause the Title Company to
remove or insure over any such survey exception, and such exception shall
constitute a Permitted Exception.

 

5.3         Exceptions to Title.

 

5.3.1.     Permitted Exceptions. As used herein, “Permitted Exceptions” shall
mean (i) current non-delinquent real property taxes, (ii) all Lender’s Liens,
(iii) the rights and interests of customers and guests at the Hotel to occupy
rooms on a transient license basis, (iv) the rights of tenants under the Tenant
Leases, as tenants only, pursuant to the Tenant Leases, (v) all Encumbrances
caused or created by any Purchaser Indemnitee, (vi) any other exceptions set
forth in the Title Commitment other than Unpermitted Exceptions.

 

 17 

 

 

5.3.2.     Unpermitted Exceptions. Seller agrees that the following shall
constitute unpermitted exceptions: (i) any mortgages, deeds of trust, monetary
encumbrance or other security interests for any financing or other Encumbrances
requiring the payment of money, other than Lender’s Liens and any other
Encumbrances which are expressly assumed by Purchaser under this Agreement, (ii)
mechanics’ liens for work performed by, through or under Seller or Manager prior
to Closing, (iii) any mortgages, deeds of trust, monetary encumbrances or other
security interests for any financing or other Encumbrances on the Real Property
incurred by any third party which Seller agrees in writing to satisfy at or
prior to Closing and (iv) Taxes which constitute an Encumbrance on the Real
Property which would be delinquent if unpaid at Closing; provided, however, that
if any such Taxes are payable in installments, such obligation shall apply only
to the extent such installments would be delinquent if unpaid at Closing
(collectively, the “Unpermitted Exceptions”).

 

5.3.3.     New Exceptions to Title.

 

(a)      Purchaser’s New Objections. To the extent the Real Property is
encumbered after the Effective Date and prior to the Closing without the
approval of Purchaser, and such encumbrance is not a Permitted Exception, (a
“New Exception”), upon receipt of written notice of any such New Exception,
Purchaser shall have five (5) Business Days to review such New Exception and
provide written notice to Seller with any objections to such New Exception (the
“Purchaser’s New Objections”); provided, however, Purchaser agrees that it shall
not have the right to object to any of the matters described in Section 5.3.1
that constitute Permitted Exceptions. To the extent Purchaser receives written
notice of any New Exception less than five (5) Business Days prior to Closing,
Purchaser shall be entitled to a reasonable adjournment of the Closing in order
to review such New Exception and evaluate Seller’s Response in accordance with
and within the times frames set forth in Section 5.3.3(a) and Section 5.3.3(b).
Unless Purchaser notifies Seller in writing that it objects to a New Exception
within the foregoing time period, each such New Exception shall automatically
constitute a Permitted Exception.

 

(b)      Seller’s Response. Not later than five (5) Business Days after receipt
of a Purchaser’s New Objection, but in any event prior to the Closing Date
(unless Closing is extended pursuant to Section 5.3.3(a)), Seller shall, in its
sole discretion, either: (i) notify Purchaser of its intention (the “Seller’s
Response”) to attempt to Remove, as defined herein, the New Exception(s) listed
in the Purchaser’s New Objections, or (ii) notify Purchaser that Seller does not
intend to attempt to Remove any such matter. If Seller does not provide Seller’s
Response to Purchaser within such time period, Seller shall be deemed to have
elected not to attempt to Remove Purchaser’s New Objections. If Seller elects
(or is deemed to have elected) not to Remove one or more of the New Exceptions,
then not more than five (5) Business Days after receipt of Seller’s Response
(but in any event not later than the Closing Date), Purchaser shall by written
notice to Seller either: (x) terminate this Agreement, or (y) waive the
existence of such New Exception, in which case, any such New Exception shall
automatically constitute a Permitted Exception. Purchaser’s failure to respond
within said five (5) Business Day period shall constitute Purchaser’s election
to proceed under clause (y). If Seller elects to attempt to Remove any New
Exception, then Seller shall use commercially reasonable efforts to attempt to
cure any such New Exception on or before the Closing Date. If at any time Seller
notifies Purchaser that Seller will be unable or is unwilling to cure any such
New Exception, then Purchaser shall, within five (5) Business Days after receipt
of such notification, either terminate this Agreement or waive any such New
Exception, in which case, any such New Exception shall automatically constitute
a Permitted Exception. Purchaser’s failure to respond to Seller’s notice within
such five (5) Business Day period shall constitute Purchaser’s decision to waive
the existence of such New Exception, in which case, any such New Exception shall
automatically constitute a Permitted Exception, and proceed to Closing in
accordance with this Agreement. In no event shall Purchaser be entitled to a
reduction of the Purchase Price on account of any uncured New Exception unless
Seller has agreed to cure such New Exception and fails to do so at or prior to
Closing. In any case where this Agreement is terminated as permitted in this
paragraph, then the Earnest Money shall be returned to Purchaser, and all
rights, obligations and liabilities of the Parties hereunder shall be released
and discharged except for those obligations and rights which by their terms
survive termination of this Agreement.

 

 18 

 

 

(c)      Removal of New Exceptions. As used in this Agreement, “Remove” shall
mean that Seller in its discretion will either (i) take such actions as are
necessary to eliminate (of record or otherwise, as appropriate) the New
Exception, (ii) cause the Title Company to remove the New Exception as an
exception to the Title Policy and affirmatively insure against the same, whether
such insurance is made available in consideration of payment, bonding, indemnity
of Seller or otherwise, which in each case must be in a manner reasonably
acceptable to Purchaser, or (iii) deliver its own funds to the Title Company
with instructions for the Title Company to apply such funds to discharge fully
the New Exception, together with such instruments, in recordable form, as are
necessary to enable the Title Company to discharge the New Exception of record
and funds necessary to cover the fees and expenses of the Title Company for
discharging the claim and recording or filing such instruments.

 

5.3.4.     Removal of Unpermitted Exceptions. Seller shall have no obligation to
cure (a) any Permitted Exceptions or (b) any encroachments by improvements on
adjoining properties onto or over the Land, any encroachments of the
Improvements onto or over adjoining properties, setback lines or easements (to
the extent in violation thereof) or any other survey matters disclosed in the
Existing Survey or Updated Survey, other than the Unpermitted Exceptions and all
New Exceptions that are not Permitted Exceptions. Seller may cure any
Unpermitted Exception by removing such Unpermitted Exception from title or
causing the Title Company to commit to remove or, with Purchaser’s consent in
Purchaser’s reasonable discretion, insure over such Unpermitted Exception in the
Title Policy at any time prior to or at Closing.

 

5.4         Title Policy. At Closing, Seller shall cause the Title Company to
issue an owner’s title insurance policy to Purchaser (which may be in the form
of a mark-up of the Title Commitment or pro forma owner’s title insurance
policy) in accordance with the Title Commitment, insuring Purchaser’s title to
the Real Property as of the Closing Date, subject only to the Permitted
Exceptions (the “Title Policy”).

 

5.5         Conveyance of the Property. At Closing, Seller shall convey the Real
Property subject to all (i) Permitted Exceptions, and (ii) all Unpermitted
Exceptions that are cured by causing the Title Company to remove or insure over
such Unpermitted Exceptions in the Title Policy as herein provided, but which
otherwise are not removed from title.

 

 19 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

6.1         Seller’s Representations and Warranties. To induce Purchaser to
enter into this Agreement and to consummate the transaction described in this
Agreement, Seller hereby makes the representations and warranties in this
Section 6.1, upon which Seller acknowledges and agrees that Purchaser is
entitled to rely:

 

6.1.1.     Organization and Power. Seller is duly formed, validly existing, in
good standing in the State of Delaware, and is qualified to do business in the
State of Hawaii, and has all requisite power and authority to own the Property
and conduct the Business as currently owned and conducted.

 

6.1.2.     Authority and Binding Obligation. Seller has full power and authority
to execute and deliver this Agreement and all other documents to be executed and
delivered by Seller pursuant to this Agreement (the “Seller Documents”), and to
perform all obligations of Seller under each of the Seller Documents. The
execution and delivery by the signer on behalf of Seller of each of the Seller
Documents, and the performance by Seller of its obligations under each of the
Seller Documents, have been duly and validly authorized by all necessary action
by Seller. Each of the Seller Documents, when executed and delivered, will
constitute the legal, valid and binding obligations of Seller enforceable
against Seller in accordance with its terms, except to the extent Purchaser
itself is in default thereunder.

 

6.1.3.     Consents and Approvals; No Conflicts. Subject to the approval of the
appropriate Governmental Authorities in connection with the transfer of the
Licenses and Permits, and the recordation of any Seller Documents as
appropriate, and except as disclosed in Schedule 6.1.3, no filing with, and no
permit, authorization, consent or approval of, any Governmental Authority or
other Person is necessary for execution or delivery by Seller of any of the
Seller Documents, or the performance by Seller of any of its obligations under
any of the Seller Documents or the consummation by Seller of the transaction
described in this Agreement, except to the extent the failure to obtain such
permit, authorization, consent or approval would not have a material adverse
effect on the Business or on Seller’s ability to consummate the Contemplated
Transactions. Neither the execution and delivery by Seller of any of the Seller
Documents, nor the performance by Seller of any of its obligations under any of
the Seller Documents, nor the consummation by Seller of the transaction
described in this Agreement, will: (i) violate any provision of Seller’s
organizational or governing documents; (ii) violate any Applicable Law to which
Seller is subject; (iii) result in the creation or imposition of any lien or
encumbrance on the Property or any portion thereof, or (iv) violate, breach or
require any consent under any Material Contract (except as expressly
contemplated herein) or trigger any rights of first refusal, rights of first
offer, option agreements or similar transfer agreements which are binding on
Seller with respect to the Property.

 

6.1.4.     Condemnation; Real Property.

 

(a)         Seller has not received any written notice of any threatened or
pending condemnation proceeding or other proceeding in eminent domain.

 

 20 

 

 

(b)         The Real Property constitutes all of the real property that (i)
Seller leases, owns or occupies with respect to the Business, (ii) Seller uses
in connection with the Business or (iii) is necessary to operate the Business as
it is currently operated.

 

(c)         To Seller’s Knowledge, all construction with respect to the
Improvements used in the operation of the Business has been completed and all
expenses related thereto have been paid in full.

 

(d)         Seller has not received written notice of any dispute from any
contiguous property owners concerning contiguous boundary lines, or any claims
of others to rights over, under, across or through any of the Real Property by
virtue of use or prescription.

 

(e)         Seller has not received any written notice of any claim, nor to
Seller's Knowledge, has any such claim been threatened, relating to the Land
from any Person, including any Native Hawaiian cultural practitioner or other
Native Hawaiian resident, asserting any Native Hawaiians claims of ownership or
other rights based upon the cultural history or ancestral land ownership of the
Property. Seller has not received any written notice of any claim, nor to
Seller's Knowledge, has any such claim been threatened, that there are any
burial sites or other archeological findings that are culturally significant to
Native Hawaiians on the Land.

 

6.1.5.     Compliance with Applicable Law. Except as set forth in Schedule
6.1.5, Seller has not received any written notice and, to Seller’s Knowledge, no
fact, event or condition exists which would give rise to, a material violation
of any Applicable Law with respect to the Property or the Business that has not
been cured or dismissed. To Seller’s Knowledge, no investigation or review by
any Governmental Authority with respect to Seller is pending or threatened.

 

6.1.6.     Claims and Litigation. Except as set forth in Schedule 6.1.6, Seller
has not received any written notice of any order, decree, litigation, claim,
charge or complaint with respect to the Property or the Business, except
litigation that is not reasonably likely to have an adverse effect on the
Property or the Business which is covered by insurance policies (subject to
customary deductibles).

 

6.1.7.     Union Contract. Neither Seller nor, to Seller’s Knowledge, Manager is
a party to any collective bargaining agreement with any labor union with respect
to the Employees, and Seller has not received any written notice of any
organization activities, labor strike, work stoppage, unfair labor practice
charge, grievance or other material labor dispute at the Property.

 

6.1.8.     Employment Agreements; Labor Matters. No Seller has any employees or
has engaged any independent contractors. To Seller’s Knowledge, all Employees
are employed by Manager on an “at will” basis.

 

6.1.9.     Management and Franchise Agreements. Except for the Management
Agreement and the Franchise Agreement, Seller is not a party to any management,
franchise, license or similar agreements with respect to the Hotel.

 

6.1.10.     Finders and Brokers. Seller has not dealt with any Person who has
acted, directly or indirectly, as a broker, finder, financial adviser or in such
other capacity for or on behalf of Seller in connection with the transaction
described by this Agreement in a manner which would entitle such Person to any
fee or commission in connection with this Agreement or the transaction described
in this Agreement.

 

 21 

 

 

6.1.11.     Foreign Person. Seller is a “United States person” (as defined in
Section 7701(a)(30)(B) or (C) of the Code) for the purposes of the provisions of
Section 1445(a) of the Code.

 

6.1.12.     No violation of Anti-Terrorism Laws. None of Seller’s property or
interests is subject to being “blocked” under any Anti-Terrorism Laws, and
neither Seller nor any Person holding any direct or indirect interest in Seller
is in violation of any Anti-Terrorism Laws.

 

6.1.13.     Material Contracts.

 

(a)         Except as set forth on Schedule 6.1.13, Seller is not a party to,
and neither the Property, nor the Business, is bound by, any Contracts which:

 

(A)      involve expenditures, investments, consideration, loans or other
commitments with a value of more than $25,000, individually, or $100,000, in the
aggregate, over its term, which are not otherwise terminable by Seller or
Manager on no more than thirty (30) days’ notice without penalty or fee;

 

(B)       evidence, impose or provide for any Encumbrance on the Property or
which relate to any Indebtedness, whether incurred, assumed, guaranteed, or
secured, or which restrict the incurrence of Indebtedness or any Encumbrance,
other than Permitted Exceptions;

 

(C)       guarantee or secure the performance, Liabilities or obligations of any
other Person;

 

(D)       limit or restrict, or purport to limit or restrict, the ability, right
or freedom of to enter into or engage in any market or type or line of business,
solicit or hire any Person, solicit customers or to conduct its business in any
geographical area;

 

(E)       provide for, establish or grant “most favored” nation or similar
preferential pricing provisions (other than Bookings made in the Ordinary Course
of Business), a right of first refusal or right of first offer for any line of
business, equity interests or material portion of assets or properties terms or
an exclusive sale or purchase obligation with respect to any obligation or
geographical area;

 

(F)       involve any Affiliate of Seller;

 

(G)       evidence, involve or relate to capital expenditures or relating to the
development or construction of, or additions or expansions to, the Property;

 

(H)       evidence, involve or relate to (i) the sale or exchange of, or option
to sell or exchange, the Property or any right of first offer or right of first
refusal related thereto, (ii) the acquisition, purchase or exchange of, or
option to acquire, purchase or exchange, any real estate, or any term sheets or
letters of intent in effect and not expired as of the date hereof, whether or
not binding, relating to any of the foregoing;

 

 22 

 

 

(I)        evidence or relate to the resolution, settlement or compromise of any
action or litigation (i) requiring non-monetary relief or (ii) in excess of
$50,000; or

 

(J)        provide for management, franchise or brand licensing services with
respect to the Property.

 

(b)         Each of the Contracts set forth or required to be set forth on
Schedule 6.1.13, together with each of the Tenant Leases, is referred to herein
as a “Material Contract” and collectively, the “Material Contracts.”

 

(c)        To Seller’s Knowledge, neither Seller nor any other Person is in
violation, breach or default under any Material Contract and each Material
Contract is valid, binding, in full force and effect and enforceable with
respect to Seller, except as such may be limited by bankruptcy, insolvency,
reorganization or other similar Laws affecting creditors’ rights generally, and
by general equitable principles or agreements. Seller has not received written
notice from any counterparty thereto that any Material Contract is not
enforceable.

 

6.1.14.   Bankruptcy. There are no attachments, executions, assignments for the
benefit of creditors, or voluntary or involuntary proceedings in bankruptcy or
under other debtor relief law as contemplated by, pending or threatened against
Seller.

 

6.1.15.   Tenant Leases.     Schedule 2.1.8 lists all Tenant Leases, including
any amendments thereto and the amount of any security or other refundable
deposit made in respect of such leases. Seller is not, and to Seller’s Knowledge
no other Person is, in violation, breach or default under any Tenant Lease. The
Tenant Leases constitute the only the leases and other Contracts pursuant to
which any Person has the right to use, occupy, acquire and/or possess all or any
portion of the Real Property, other than the Lease Agreement and Bookings for
transient hotel guests.

 

6.1.16.   Personal Property. Seller has good and marketable title to the
Personal Property, free and clear of all Encumbrances, other than (i) Permitted
Exceptions and (ii) Personal Property which is leased or licensed pursuant to
the Equipment Leases.

 

6.1.17.   Group Bookings; Gift Certificates.     Schedule 6.1.17(a) lists all of
the Bookings for Group Contracts as of a date which is not more than two (2)
Business Days prior to the Effective Date, including any deposits received with
respect to such Group Contracts. Schedule 6.1.17(b) lists all issued and
outstanding Gift Certificates and outstanding liabilities related thereto as of
the Effective Date.

 

6.1.18.   Financial Statements. To Seller’s Knowledge, the Historical Financials
have been accurately derived from the books and records of Seller and Manager
and fairly present the financial position of Seller as of the dates specified
and the results of operations of Seller in all material respects for the periods
covered thereby. Seller has no material liabilities, Indebtedness or other
obligations, whether accrued, absolute, contingent or otherwise, of a kind
required to be disclosed in the Historical Financials in accordance with GAAP,
except: (a) to the extent reflected in the Historical Financials and, (b)
liabilities incurred in the Ordinary Course of Business since April 30, 2017.

 

 23 

 

 

6.1.19.   Environmental Compliance. Seller has delivered or made available to
Purchaser true, complete and correct copies of all material environmental
reports, analyses, tests or monitoring in its possession pertaining to the
Property, including the Phase I Report. Except as set forth in the Phase I
Report, Seller has not received any written notice of violation of any
Environmental Laws. To Seller’s Knowledge, except as set forth in the Phase I
Report, (i) Seller has conducted the Business in material compliance with all
Environmental Laws, (ii) no underground storage tanks, including active,
temporarily closed, closed, abandoned, registered or unregistered tanks, are
located on the Property, and (iii) Seller has not assumed, undertaken or
otherwise become subject to any material liability or corrective, investigatory
or remedial obligations of any other Person related to Hazardous Substances or
Environmental Laws.

 

6.1.20.   Licenses and Permits.     Schedule 6.1.20 lists all material Licenses
and Permits. Each of the Licenses and Permits is in full force and effect in
accordance with its terms, and, to Seller’s Knowledge, no defaults exist under
or with respect to any of them. The Licenses and Permits constitute all of the
material licenses, permits and authorizations necessary for Seller to operate
the Hotel and the Business in the Ordinary Course of Business.

 

6.1.21.   Tax Matters. Seller has paid or caused to be paid all applicable sales
and use taxes due with respect to the Property and the Business, and neither the
Property nor the Business has been the subject of a sales tax audit or gross
receipts tax audit (including, without limitation, Hawaii general excise tax)
within the last three (3) years, nor to Seller’s Knowledge has the Property or
the Business has been the subject of a sales tax audit or gross receipts tax
audit (including, without limitation, Hawaii general excise tax) prior to the
last three (3) year period during the period Seller has owned the Property.
Seller has duly and timely filed (or filed extensions therefor) all Tax Returns
required to be filed by Seller on or before the Closing Date with respect to all
applicable Taxes, and, to Seller’s Knowledge, no penalties or other charges are
or will become due with respect to any of the Tax Returns as the result of the
late filing thereof. There is no material dispute or claim concerning any Tax
liability of Seller either (a) claimed or raised by any Governmental Authority
in writing or (b) as to which Seller has Knowledge.

 

6.1.22.   Insurance. Seller maintains insurance coverage for its operations, the
Property and the Business in compliance with the Loan Documents and the
Management Agreement. Except as set forth in Schedule 6.1.22, there is no
material claim by Seller pending, or to Seller’s Knowledge, threatened, under
any such policies with respect to the Property or the Hotel which (i) has been
denied or disputed by the insurer, or (ii) if not paid, could reasonably be
expected to be material to Seller. None of Seller or, to Seller’s Knowledge,
Manager has received any written notice of cancellation, termination or a
material increase in premiums or that any such policies with respect to the
Hotel or the Property will not be available in the future on substantially the
same terms as currently in effect.

 

6.1.23.   Loan Documents. Seller is not in material breach of any
representation, warranty or covenant under the Loan Documents and to Seller’s
Knowledge, no event, occurrence or condition which is, or upon notice, lapse of
time or both would constitute, a default or “Event of Default” thereunder has
occurred.

 

 24 

 

 

6.2         Purchaser’s Representations and Warranties. To induce Seller to
enter into this Agreement and to consummate the transaction described in this
Agreement, Purchaser hereby makes the representations and warranties in this
Section 6.2, upon which Purchaser acknowledges and agrees that Seller is
entitled to rely:

 

6.2.1.     Organization and Power. Purchaser is duly formed, validly existing
and in good standing in the jurisdiction of its formation and has all requisite
power and authority to own, lease and operate its properties and to carry on its
business as currently being conducted.

 

6.2.2.     Authority and Binding Obligation. Purchaser has full power and
authority to execute and deliver this Agreement and all other documents to be
executed and delivered by Purchaser pursuant to this Agreement (the “Purchaser
Documents”), and to perform all obligations of Purchaser arising under each of
the Purchaser Documents. The execution and delivery by the signer on behalf of
Purchaser of each of the Purchaser Documents, and the performance by Purchaser
of its obligations under each of the Purchaser Documents, have been duly and
validly authorized by all necessary action by Purchaser. Each of the Purchaser
Documents, when executed and delivered, will constitute the legal, valid and
binding obligations of Purchaser enforceable against Purchaser in accordance
with its terms, except to the extent Seller itself is in default thereunder.

 

6.2.3.     Consents and Approvals; No Conflicts. Except as contemplated hereby,
no filing with, and no permit, authorization, consent or approval of, any
Governmental Authority or other Person is necessary for the execution or
delivery by Purchaser of any of the Purchaser Documents, the performance by
Purchaser of any of its obligations under any of the Purchaser Documents, or the
consummation by Purchaser of the transaction described in this Agreement.
Neither the execution and delivery by Purchaser of any of the Purchaser
Documents, nor the performance by Purchaser of any of its obligations under any
of the Purchaser Documents, nor the consummation by Purchaser of the transaction
described in this Agreement, will: (i) violate any provision of the
organizational or governing documents of Purchaser; (ii) violate any Applicable
Law to which Purchaser is subject; or (iii) result in a violation or breach of
or constitute a default under any contract, agreement or other instrument or
obligation to which Purchaser is a party or by which any of Purchaser’s
properties are subject.

 

6.2.4.     Finders and Brokers. Purchaser has not dealt with any Person who has
acted, directly or indirectly, as a broker, finder, financial adviser or in such
other capacity for or on behalf of Purchaser in connection with the transaction
described by this Agreement in any manner which would entitle such Person to any
fee or commission in connection with this Agreement or the transaction described
in this Agreement.

 

6.2.5.     No Violation of Anti-Terrorism Laws. None of Purchaser’s property or
interests is subject to being “blocked” under any Anti-Terrorism Laws, and
neither Purchaser nor any Person holding any direct or indirect interest in
Purchaser is in violation of any Anti-Terrorism Laws.

 

6.2.6.     Sophisticated Investor. Purchaser is a sophisticated investor, is
represented by competent counsel, understands the assumption of risk and
liability set forth in this Agreement, and is experienced in, and knowledgeable
about, the ownership, management, leasing and purchase of commercial real estate
and hotel properties, and has relied and will rely exclusively on the
representations expressly made by Seller in this Agreement and the other
Transaction Documents and on its own consultants, advisors, counsel, employees,
agents, principals and/or studies, investigations and/or inspections with
respect to the Property, its tax or legal status, condition, value and
potential. Purchaser agrees that, notwithstanding the fact that it has received
certain information from Seller or its agents or consultants, Purchaser has
relied solely upon and will continue to rely solely upon its own analysis and
will not rely on any information provided by Seller or its agents or
consultants, except solely for the representations expressly made by Seller in
this Agreement or the other Transaction Documents.

 

 25 

 

 

6.3         Survival. The representations and warranties in Section 6.1 and
Section 6.2 shall survive for nine (9) months after the Closing (the “Survival
Period”).

 

ARTICLE VII

COVENANTS

 

7.1         Confidentiality.

 

7.1.1.     Disclosure of Confidential Information. Seller and Purchaser shall
keep confidential and not make any public announcement or disclose to any Person
the existence or any terms of this Agreement or any information disclosed by the
Inspections or in the Seller Due Diligence Materials, the Purchaser Due
Diligence Reports or any other documents, materials, data or other information
with respect to the Property or the Business which is not generally known to the
public (the “Confidential Information”). Notwithstanding the foregoing, Seller
and Purchaser shall be permitted to (i) disclose any Confidential Information to
the extent required under Applicable Law including applicable security
regulations, and (ii) disclose any Confidential Information to any Person on a
“need to know” basis, such as their respective shareholders, partners, members,
trustees, beneficiaries, directors, officers, employees, attorneys, consultants,
engineers, surveyors, lenders, investors, managers, franchisors and such other
Persons whose assistance is required to consummate the transactions described in
this Agreement; provided, however, that Seller or Purchaser (as the case may be)
shall (A) advise such Person of the confidential nature of such Confidential
Information, and (B) use commercially reasonable efforts to cause such Person to
maintain the confidentiality of such Confidential Information. The obligations
under this Section 7.1.1 shall survive termination of this Agreement, and
Seller’s obligations under this Section 7.1.1 shall survive the Closing.

 

7.1.2.     Public Announcements. For the avoidance of doubt and notwithstanding
anything to the contrary in Section 7.1.1, neither Party shall have the right
prior to the Closing to make a public announcement regarding the transaction
described in this Agreement, except as may be required by Applicable Law;
provided however that the Parties shall be permitted to make disclosures in
accordance with Section 7.1.1.

 

7.1.3.     Communication with Employees. Without limiting the generality of the
provisions in Section 7.1.1, Purchaser shall not, through its officers,
employees, managers, contractors, consultants, agents, representatives or any
other Person (including Purchaser’s Inspectors), directly or indirectly,
communicate with any Employees which are not management level employees or any
Person representing such Employees involving any matter with respect to the
Property or the Business, the Employees or this Agreement, unless such
communication is approved by Seller or is otherwise expressly permitted
hereunder. Seller acknowledges that reasonably in advance of the Closing,
Purchaser and/or the hotel manager retained by Purchaser will need to interview,
meet with and in many cases offer employment to be effective as of the Closing
to Employees and Seller shall (or shall cause Manager to) reasonably cooperate
with Purchaser and/or the hotel manager retained by Purchaser to arrange such
communications.

 

 26 

 

 

7.2         Conduct of the Business.

 

7.2.1.     Operation in Ordinary Course of Business. From the Effective Date
until the Closing or earlier termination of this Agreement, except as otherwise
provided in this Agreement, Seller shall, and shall instruct the Manager
(provided that so long as Seller provides such instruction to the Manager,
Seller shall not be liable to Purchaser with respect to Manager’s failure to
comply):

 

(a)         conduct the Business in the Ordinary Course of Business;

 

(b)         keep in full force and effect insurance comparable in amount and
scope of coverage to insurance now carried with respect to the Business and the
Property;

 

(c)         not take any action or omit to take any action for the purpose of
directly or indirectly preventing, materially delaying or materially impeding
the consummation of Contemplated Transactions;

 

(d)        not acquire or agree to acquire any material assets, in each case,
except in the Ordinary Course of Business;

 

(e)         not transfer, sell, lease or otherwise dispose of or agree to
transfer, sell, lease or dispose of or remove or cause or permit to be removed
any part or portion of the Property (including any FF&E) unless such removed
property is being removed in the Ordinary Course of Business and is replaced
prior to the Closing Date with similar items of at least equal suitability,
quality and value; and

 

(f)          not authorize or enter into any written commitment with respect to
any of the matters described above.

 

7.2.2.     Contracts. From the expiration of the Due Diligence Period until the
Closing or earlier termination of this Agreement, Seller shall not, and, subject
to Manager’s right under the Management Agreement, shall instruct Manager not to
(provided that so long as Seller provides such instructions to the Manager,
Seller shall not be liable to Purchaser with respect to Manager’s failure to
comply), without Purchaser’s prior written consent which shall not be
unreasonably withheld, conditioned or delayed, enter into, obtain, amend,
extend, renew or terminate any new or existing Tenant Leases, Contracts or
Licenses and Permits. Any such Tenant Leases, Contracts or Licenses and Permits
or amendments, extensions, renewals or terminations thereof approved by
Purchaser pursuant to this Section 7.2.2 shall be deemed incorporated into
Seller’s representations and warranties.

 

7.2.3.     This Section 7.2 shall survive the Closing for the Survival Period.

 

 27 

 

 

7.3         Licenses and Permits.

 

7.3.1.     Generally. Purchaser (with the cooperation of Seller) shall be
responsible for obtaining the transfer of all Licenses and Permits (to the
extent transferable) or the issuance of new licenses and permits. Purchaser, at
its cost and expense, shall submit all necessary applications and other
materials to the appropriate Governmental Authority and take such other actions
to effect the transfer of Licenses and Permits or issuance of new licenses and
permits as of the Closing, and Seller shall use commercially reasonable efforts
(at no cost or expense to Seller other than any de minimis cost or expense or
any cost or expense which Purchaser agrees in writing to reimburse) to cooperate
with Purchaser to cause the Licenses and Permits to be transferred or new
licenses and permits to be issued to Purchaser. Notwithstanding anything to the
contrary in Section 7.3, Purchaser shall not communicate, file any application
or otherwise commence any procedure or proceeding with any Governmental
Authority for the transfer of any Licenses or Permits or issuance or new
licenses and permits, or post any notices at the Hotel or publish any notices
required for the transfer of the Licenses or Permits or issuance of new licenses
and permits prior to the expiration of the Due Diligence Period. If this
Agreement is terminated and Purchaser has filed an application or otherwise
commenced the processing of obtaining new licenses and permits, Purchaser shall
withdraw all such applications and cease all other activities with respect to
such new licenses and permits.

 

7.3.2.     Liquor License.

 

(a)         Generally. Purchaser and Seller recognize that the Liquor License is
statutorily regulated pursuant to Applicable Law. If the Liquor License is
subject to transfer under Applicable Law, Seller shall cause Liquor License
Holder to transfer the Liquor License to Purchaser (and/or the manager it has
retained, if applicable) in accordance with Applicable Law and at Purchaser’s
expense. The Parties recognize that the transfer of the Liquor License may occur
subsequent to the Closing Date, and after the Closing Date, Purchaser and Seller
shall each continue to use commercially reasonable efforts and cooperate in the
prompt transfer of the Liquor License.

 

(b)         New License. If the Liquor License is not subject to transfer under
Applicable Law, then Purchaser may, promptly following the end of the Due
Diligence Period, make all necessary applications for, and diligently pursue,
issuance of, a new Liquor License. At the sole cost and expense of Purchaser,
Seller shall (and shall cause Liquor License Holder to) reasonably cooperate
with and assist Purchaser in seeking the issuance of such new Liquor License.

 

7.4         Employees.

 

7.4.1.     If the WARN Act is applicable, Purchaser, or Purchaser’s manager, or
their Affiliates, shall offer employment, or continue to employ a sufficient
number of the Employees on such terms and conditions so that Manager is not
required to provide notice of a “plant closing” or “mass layoff” to any Person
under the WARN Act as a result of the termination of employment of the Employees
as of the Closing. If the WARN Act is applicable, on or following the Closing,
Purchaser shall comply with all provisions of the WARN Act with respect to all
Employees, including without limitation, employing a sufficient number of
Employees during the ninety (90) day period following the Closing so as to not
trigger the applicability of the WARN Act. If Purchaser fails to comply with the
provisions of this Section 7.4.1, then in addition to any remedies Seller may
have, Purchaser alone shall be responsible for giving such notices as may be
required by the WARN Act and shall be solely liable for the payment of any
amounts that may become due under the WARN Act. If the WARN Act is applicable,
as part of its obligations under this Section 7.4.1, Purchaser shall indemnify,
defend and hold Seller and Manager harmless from and against any liability,
loss, damage, fines, penalty, back pay, back benefits, costs or expenses
(including, without limitation, attorneys’ fees and expenses) that may result to
Seller or Manager based on Purchaser’s failure to comply with this Section
7.4.1. This Section 7.4 shall survive the Closing.

 

 28 

 

 

7.4.2.     Seller shall cooperate, and authorize Manager to cooperate, with
Purchaser to provide information to Purchaser regarding Employees’ names,
positions, dates of hire and current compensation, as reasonably requested by
Purchaser and to the extent permitted by Applicable Law, and allow Purchaser, or
its designee, the opportunity to interview the Employees in accordance with this
Agreement.

 

7.4.3.     Seller and Purchaser shall cooperate in good faith to prepare and
disseminate to the Employees mutually-agreeable communications regarding the
Contemplated Transactions in an effort to minimize business disruption prior to
the Closing Date.

 

7.4.4.     No provision of this Section 7.4 shall create any third party
beneficiary or other rights in any Employee or former employee (including any
beneficiary or dependent thereof) of Seller or Manager in respect of continued
employment (or resumed employment) with Purchaser, or any of its Affiliates, and
no provision of this Section 7.4 shall create any such rights in any such
persons in respect of any benefit that may be provided, directly or indirectly,
under any employee plan of Seller or any Purchaser employee plan.

 

7.4.5.     In accordance with the term of the Management Agreement, Seller shall
be responsible for all compensation, fringe benefits, vacations and vacation
payments, and other amounts owed to Employees, and taxes thereon, through the
Cut-Off Time, except that, at Closing, Purchaser shall receive a credit (the
“Paid Time Off Credit”) in the amount of accrued and unpaid bonuses, vacation
time, personal time and sick time, and taxes thereon, as of the Cut- Off Time
for the Employees. Purchaser shall be responsible for the wages, salaries and
benefits and taxes thereon for the Employees retained by Purchaser or its
manager following Closing and for accrued and unpaid vacation time, personal
time and sick time and taxes thereon that are the subject of the Paid Time Off
Credit.

 

7.4.6.     This Section 7.4 shall survive the Closing.

 

7.5         Bookings. Purchaser shall honor all Bookings made in the Ordinary
Course of Business prior to the Closing Date for any period on or after the
Closing Date. This Section 7.5 shall survive the Closing.

 

7.6         Tax Contests.

 

7.6.1.     Taxable Period Terminating Prior to Closing Date. Seller shall retain
the right to commence, continue and settle any proceeding to contest any Taxes
for any taxable period which terminates prior to the Closing Date, and shall be
entitled to any refunds or abatements of Taxes awarded in such proceedings. This
Section 7.6.1 shall survive the Closing.

 

 29 

 

 

7.6.2.     Taxable Period Including the Closing Date. Prior to the Closing,
Seller shall have the right to commence, continue and settle any proceeding to
contest any Taxes for any taxable period that includes the Closing Date.
Notwithstanding the foregoing, if Purchaser desires to contest any Taxes for
such taxable period and Seller has not commenced any proceeding to contest any
such Taxes for such taxable period, Purchaser shall provide written notice
requesting that Seller contest such Taxes. If Seller desires to contest such
Taxes, Seller shall provide written notice to Purchaser within thirty (30) days
after receipt of Purchaser’s request confirming that Seller will contest such
Taxes, in which case Seller shall proceed to contest such Taxes, and Purchaser
shall not have the right to contest such Taxes. If Seller fails to provide such
written notice confirming that Seller will contest such Taxes within such thirty
(30) day period, Purchaser shall have the right to contest such Taxes. Any
refunds or abatements awarded in such proceedings shall be used first to
reimburse the Party contesting such Taxes for the reasonable costs and expenses
incurred by such Party in contesting such Taxes, and the remainder of such
refunds or abatements shall be prorated between Seller and Purchaser as of the
Cut-Off Time, and the Party receiving such refunds or abatements promptly shall
pay such prorated amount due to the other Party. This Section 7.6.2 shall
survive the Closing.

 

7.6.3.     Taxable Period Commencing After Closing Date. Purchaser shall have
the right to commence, continue and settle any proceedings to contest Taxes for
any taxable period which commences after the Closing Date, and shall be entitled
to any refunds or abatements of Taxes awarded in such proceedings. This Section
7.6.3 shall survive the Closing.

 

7.6.4.     Cooperation. Seller and Purchaser shall use commercially reasonable
efforts to cooperate with the Party contesting the Taxes (at no cost or expense
to the Party not contesting the Taxes other than any de minimis cost or expense
or any cost or expense which the requesting Party agrees in writing to
reimburse) and to execute and deliver any documents and instruments reasonably
requested by the Party contesting the Taxes in furtherance of the contest of
such Taxes. This Section 7.6.4 shall survive the Closing.

 

7.7         Notices and Filings. Seller and Purchaser shall use commercially
reasonable efforts to cooperate with each other (at no cost or expense to the
Party whose cooperation is requested, other than any de minimis cost or expense
or any cost or expense which the requesting Party agrees in writing to
reimburse) to provide written notice to any Person under any Contracts, Tenant
Leases, Licenses and Permits, and to effect any registrations or filings with
any Governmental Authority or other Person, regarding the change in ownership of
the Property or the Business. This Section 7.7 shall survive the Closing.

 

7.8         Franchise Approval/Replacement Franchise Documents.

 

7.8.1.     Franchise Approval. Purchaser has submitted its application and
application fee to Franchisor for the approval of Purchaser as its new
franchisee at the Hotel as contemplated by the Replacement Franchise Documents
(“Franchise Approval”). Purchaser shall diligently pursue obtaining Franchise
Approval, shall be responsible for any application and other fees incurred in
connection with pursuing Franchise Approval, and shall keep Seller apprised of
the status of Franchise Approval.

 

 30 

 

 

7.8.2.     Replacement Franchise Documents. As necessary, Seller shall
reasonably cooperate with Purchaser (at no cost or expense to Seller) in
connection with Purchaser or its designated Affiliate entering into the
Replacement Franchise Documents with Franchisor in forms reasonably acceptable
to Purchaser. In addition, Purchaser shall diligently, promptly and in good
faith (a) provide Franchisor with such information, and execute and deliver such
documents and instruments to Franchisor, and (b) take such actions, in each case
as are customarily required by Franchisor in providing Franchise Approval.

 

7.9         Loan Assumption.

 

7.9.1.     Loan Assumption Documents. At the Closing, Purchaser shall assume the
obligations of Seller under and with respect to that certain mortgage loan with
an original principal balance of up to $44,000,000 (the “Loan”) by TH Commercial
Mortgage LLC (together with its successors and assigns, “Lender”) and created,
evidenced, governed and/or secured by the documents, including all amendments
thereto, if any, evidencing the Loan as more particularly described on Schedule
7.9 hereto, true, correct and complete copies of all of which have been
delivered to Purchaser (collectively, the “Loan Documents”), in accordance with
this Section 7.9. All accrued and unpaid interest (including default interest),
unpaid late fees and charges, unreimbursed costs and expenses due and owing to
Lender (other than Loan Assumption Costs) and the outstanding principal balance
of the Loan on the Closing Date (collectively, the “Closing Date Loan Balance”)
shall be credited against the Purchase Price at Closing. Seller shall assign to
Purchaser all of their right, title and interest in and to any reserves existing
and on deposit in connection with the Loan as of the Closing Date (collectively,
the “Reserves”), and Purchaser shall pay Seller an amount equal to the aggregate
balance of the Reserves on the Closing Date (collectively, the “Closing Date
Reserve Balance”). Purchaser agrees that it shall, at its own expense, cooperate
with Seller in order to supply any information required, and take any actions
reasonably required of Purchaser and its Affiliates to comply with Lender’s
application requirements. Purchaser understands and agrees that it shall cause
an Affiliate of Purchaser, of like credit quality to the current guarantors of
the Loan or otherwise acceptable to Lender, to guaranty these obligations to the
same extent as currently provided in the applicable Loan Documents, in
accordance with this Section 7.9. Seller and Purchaser shall use commercially
reasonable efforts to cause the assumption of the Loan to occur on the Closing
Date, including without limitation giving required notices to Lender, executing
assumption documents reasonably required by Lender, and providing Lender with
any financial, organizational and other information regarding Purchaser and its
Affiliates as necessary to satisfy the requirements of Lender applicable to the
assumption of the Loan. Purchaser and its Affiliates shall execute such loan
assumption agreements, guaranties and/or indemnity agreements, and shall provide
such legal opinions, franchisor comfort letters and other deliverables, as may
reasonably be deemed necessary by Lender and Purchaser to consummate Purchaser’s
assumption of the Loan (collectively, the “Loan Assumption Documents”); provided
that it shall be a condition of Purchaser’s obligation to close hereunder that
the Loan Documents be amended in accordance with Schedule 7.9 and except for
such amendment, all other terms shall be consistent in all material respects
with the terms of the Loan Documents in effect as of the date hereof. Purchaser
shall pay all fees and expenses incurred in connection with the Loan Assumption
Documents and process (in accordance with Section 7.9.3); provided, however,
that (i) Seller shall pay its own legal fees and expenses and (ii) no loan
assumption fee shall be due to Lender in connection with the Loan Assumption
Documents. It shall be a condition to the Parties’ obligations to close the
transaction under this Agreement that Lender consents in writing to the
assumption of the Loan by Purchaser. It shall also be a condition to Seller’s
(but not Purchaser’s) obligation to close the transaction under this Agreement
that Lender releases Seller and all current guarantors of all liabilities under
the Loan Documents arising from and after the date of the assumption by
Purchaser.

 

 31 

 

 

7.9.2      IRC Agreement. At the Closing, to the extent such assignment is
approved by SMBC, Purchaser shall assume the obligations of Seller under the IRC
Agreement, and Purchaser shall execute and deliver such assignment and
assumption documents as SMBC may reasonably request in connection therewith, to
the extent in a form reasonably acceptable to Purchaser.

 

7.9.3      Costs. At the Closing, Purchaser shall pay (i) to Seller $800,000, as
reimbursement for costs Seller incurred in connection with Seller entering into
the Loan Documents (the “Loan Cost Reimbursement Amount”), and (ii) to Lender
(or to such Persons as Lender may direct) the out-of-pocket costs and expenses
incurred by Lender in connection with the Loan Assumption Documents, including
without limitation the fees of Lender’s outside legal counsel and any third
party search costs (“Loan Assumption Costs”). Notwithstanding anything to the
contrary herein, in the event this Agreement is terminated for any reason other
than due to a Seller Default, Purchaser shall pay all Loan Assumption Costs
within five (5) days of delivery of an invoice therefor.

 

7.10       Exclusivity. From May 2, 2017 to the Closing or earlier termination
of this Agreement, Seller shall not directly or indirectly (including through
any officer, director, employee, stockholder, agent, partner, affiliate or
otherwise) (i) enter into any agreement, agreement in principle or other
commitment (whether or not legally binding) relating to any business combination
with, recapitalization of, or acquisition or purchase of all or a portion of the
Property or its assets (a “Competing Transaction”); (ii) solicit, initiate or
encourage the submission of any proposal or offer from any Person (including any
of its officers, directors, employees and agents) relating to any Competing
Transaction, or (iii) participate in any discussions or negotiations regarding,
furnish to any other Person any information with respect to, or otherwise
cooperate with, assist, participate in, facilitate or encourage, any effort or
attempt by any Person to effect a Competing Transaction. Seller shall
immediately terminate all pending discussions regarding a Competing Transaction
and shall notify Purchaser promptly if any proposal regarding a Competing
Transaction (or any inquiry or contact with any Person with respect thereto) is
made.

 

7.11       Estoppels. Seller shall use commercially reasonable efforts to obtain
estoppels, in a form reasonably acceptable to Purchaser, with respect to the two
declarations set forth on Schedule 7.11 hereto.

 

 32 

 

 

7.12       Further Assurances. From the Effective Date until the Closing or
earlier termination of this Agreement, Seller and Purchaser shall use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate the transaction described in this Agreement, including (i) obtaining
all necessary consents, approvals and authorizations required to be obtained
from any Governmental Authority or other Person under this Agreement or
Applicable Law, and (ii) effecting all registrations and filings required under
this Agreement or Applicable Law. After the Closing, Seller and Purchaser shall
use commercially reasonable efforts (at no cost or expense to such Party, other
than any de minimis cost or expense or any cost or expense which the requesting
Party agrees in writing to reimburse) to further effect the transaction
contemplated in this Agreement. The immediately preceding sentence of this
Section 7.12 shall survive the Closing.

 

7.13       Tax Forms. Seller shall use commercially reasonable efforts to submit
promptly following the Effective Date the following completed forms to the State
of Hawaii Department of Taxation: (i) Report of Bulk Sale or Transfer
[http://files.hawaii.gov/tax/forms/2016/g8a.pdf], and (ii) Tax Clearance
Application [http://files.hawaii.gov/tax/forms/2016/a6.pdf] (collectively, the
“Tax Forms”). In the event that certifications requested pursuant to the Tax
Forms from the Hawaii Department of Taxation reflecting that all Taxes have been
paid and that Seller is compliant (collectively, the “Tax Clearance
Certificates”) have not been received prior to the Closing Date, Seller agrees
to cooperate with Purchaser in obtaining the Tax Clearance Certificates and to
reimburse Purchaser for any Taxes, costs and fees associated with obtaining the
Tax Clearance Certificates. In addition, Seller and Purchaser shall use
commercially reasonable efforts to submit promptly at the Closing (x) a Notice
of Mortgage, Pledge or Purchase,
[http://files.hawaii.gov/tax/forms/2010/d37.pdf], and (y) the Conveyance Tax
Certificate and pay their applicable portion of the Taxes due thereunder as
provided for in this Agreement.

 

ARTICLE VIII

CLOSING CONDITIONS

 

8.1         Mutual Closing Conditions.

 

8.1.1.     Satisfaction of Mutual Closing Conditions. The respective obligations
of Seller and Purchaser to close the transaction contemplated in this Agreement
are subject to the satisfaction at or prior to Closing of the following
conditions precedent (the “Mutual Closing Conditions”):

 

(a)         Adverse Proceedings. No litigation or other court action shall have
been commenced by a third party seeking to obtain an injunction or other relief
from such court to enjoin the consummation of the transaction described in this
Agreement, and no preliminary or permanent injunction or other order, decree or
ruling shall have been issued by a court of competent jurisdiction or by any
Governmental Authority, that would make illegal or invalid or otherwise prevent
the consummation of the transaction described in this Agreement.

 

(b)        Adverse Law. No Applicable Law shall have been enacted that would
make illegal or invalid or otherwise prevent the consummation of the transaction
described in this Agreement.

 

 33 

 

 

(c)         Franchise Approval. Franchisor shall have provided Franchise
Approval by (i) agreeing to enter into the Replacement Franchise Documents, in a
form reasonably acceptable to Purchaser, and (ii) terminating Seller’s and all
applicable Affiliates’ obligations under the Franchise Agreement and any
ancillary documents with respect thereto arising and/or accruing from and after
the Closing, and the Replacement Franchise Documents shall become effective
concurrently with the Closing. Notwithstanding the foregoing and as required by
Franchisor, any guaranty executed in connection with the Franchise Agreement
will remain in effect as to any surviving obligations under the Franchise
Agreement.

 

(d)         Loan Assumption. Lender shall have approved the assumption of the
Loan by Purchaser, and SMBC shall have consented to the assignment and
assumption of the IRC Agreement by Purchaser, and Seller and its Affiliates
shall have been released from liability thereunder, all as more fully described
in Section 7.9.

 

8.1.2.     Failure of Mutual Closing Condition. If any of the Mutual Closing
Conditions is not satisfied at Closing, then each Party shall have the right to
terminate this Agreement by providing written notice to the other Party, in
which case the Earnest Money shall be refunded to Purchaser in accordance with
Section 3.2.4, and the Parties shall have no further rights or obligations under
this Agreement, except for those which expressly survive such termination;
provided, however, if the Mutual Closing Conditions set forth in Section
8.1.1(c) and/or 8.1.1(d) are not satisfied by the scheduled Closing Date, either
Party may, upon written notice to the other Party prior to the scheduled Closing
Date, postpone the Closing for up to thirty (30) days to allow additional time
for the applicable Mutual Closing Condition to be satisfied.

 

8.2         Purchaser Closing Conditions.

 

8.2.1.     Satisfaction of Purchaser Closing Conditions. In addition to the
Mutual Closing Conditions, Purchaser’s obligations to close the transactions
described in this Agreement are subject to the satisfaction at or prior to
Closing of the following conditions precedent (the “Purchaser Closing
Conditions”):

 

(a)         Seller’s Deliveries. All of the Seller Closing Deliveries shall have
been delivered to Purchaser or deposited with Deposit Escrow Agent to be
delivered to Purchaser at Closing.

 

(b)         Representations and Warranties. The representations and warranties
of Seller contained in this Agreement (other than representations and warranties
of Seller contained in Sections 6.1.1 (Organization and Power), 6.1.2 (Authority
and Binding Obligation) and 6.1.16(a) (Title to Personal Property)
(collectively, the “Fundamental Representations”), which shall be true and
correct in all respects) shall be true and correct in all material respects
(other than representations and warranties qualified by materiality, which shall
be true and correct in all respects) on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date (or as of such
other date to which such representation or warranty expressly is made).

 

(c)         Covenants and Obligations. The covenants and obligations of Seller
in this Agreement shall have been performed in all material respects (other than
covenants and obligations qualified by materiality, which Seller shall have
performed in all respects).

 

 34 

 

 

(d)         Encumbrances. At or prior to Closing, Seller shall have obtained the
release of all Unpermitted Exceptions. In the event that any Unpermitted
Exceptions shall exist at the Closing on the Property that (i) is not a
Permitted Exception, and (ii) can be removed immediately by the payment of a
liquidated and discernible sum of money, then Purchaser and Seller shall be
obligated to consummate the Closing, notwithstanding the existence of such
Unpermitted Exception, so long as Purchaser receives a credit, equal to such
liquidated or discernable amount of money, against the Purchase Price as may be
necessary to discharge such Permitted Exception.

 

(e)         Title Policy. The Title Company shall be irrevocably committed to
issue the Title Policy in favor of Purchaser in the form required pursuant to
Section 5.4.

 

8.2.2.     Failure of Purchaser Closing Condition. If any of the Purchaser
Closing Conditions is not satisfied at Closing because of a Seller Default, then
Purchaser shall have the rights set forth in Section 12.1. If any of the
Purchaser Closing Conditions is not satisfied at Closing (other than as a result
of Seller Closing Condition not being satisfied or waived or as a result of a
Purchaser Default), then Purchaser shall have the right (i) to terminate this
Agreement by providing written notice to Seller, in which case the Earnest Money
shall be refunded to Purchaser in accordance with Section 3.2.4, and the Parties
shall have no further rights or obligations under this Agreement, except those
which expressly survive such termination, (ii) to waive any of the Purchaser
Closing Conditions at or prior to Closing or (iii) upon written notice to
Seller, postpone the Closing for up to five (5) Business Days to allow
additional time for applicable Purchaser Closing Condition to be satisfied.

 

8.3         Seller Closing Conditions.

 

8.3.1.     Satisfaction of Seller Closing Conditions. In addition to the Mutual
Closing Conditions, Seller’s obligations to close the transactions contemplated
in this Agreement are subject to the satisfaction at or prior to Closing of the
following conditions precedent (the “Seller Closing Conditions”):

 

(a)         Receipt of the Purchase Price. Purchaser shall have (i) paid to
Seller, or deposited with Deposit Escrow Agent with written direction to
disburse the same to Seller, the Purchase Price (as adjusted pursuant to Section
3.1), and (ii) delivered written direction to Deposit Escrow Agent to disburse
the Earnest Money to Seller.

 

(b)         Purchaser’s Deliveries. All of the Purchaser Closing Deliveries
shall have been delivered to Seller or deposited with Deposit Escrow Agent to be
delivered to Seller at Closing.

 

(c)         Representations and Warranties. The representations and warranties
of Purchaser in this Agreement (other than representations and warranties of
Purchaser contained in Sections 6.2.1 (Organization and Power) and 6.2.2
(Authority and Binding Obligation), which shall be true and correct in all
respects) shall be true and correct in all material respects (other than
representations and warranties qualified by materiality, which shall be true and
correct in all respects) on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date (or as of such other date to
which such representation or warranty expressly is made).

 

 35 

 

 

(d)         Covenants and Obligations. The covenants and obligations of
Purchaser in this Agreement shall have been performed in all material respects
(other than covenants and obligations qualified by materiality, which Purchaser
shall have performed in all respects).

 

8.3.2.     Failure of Seller Closing Condition. If any of the Seller Closing
Conditions is not satisfied at Closing (other than as a result of a Purchaser
Closing Condition not being satisfied or waived or as a result of a Seller
Default), then Seller shall have the right to (i) terminate this Agreement by
providing written notice to Purchaser, in which case the Earnest Money shall be
disbursed to Seller in accordance with Section 3.2.4, and the Parties shall have
no further rights or obligations under this Agreement, except those which
expressly survive such termination, (ii) waive any of the Seller Closing
Conditions at or prior to Closing or (iii) upon written notice to Purchaser,
postpone the Closing for up to five (5) Business Days to allow additional time
for applicable Seller Closing Condition to be satisfied.

 

ARTICLE IX

CLOSING

 

9.1         Closing Date. Subject to the satisfaction or waiver of the
conditions set forth in Article VIII, the closing of the transaction described
in this Agreement (the “Closing”) shall occur on June 30, 2017 (as such date may
be postponed pursuant to Section 5.3.3, 8.1.2, 8.2.2, 8.3.2, 13.1.1, 13.2.1 or
16.16), or such other date as agreed to in writing by Purchaser and Seller (the
date on which the Closing occurs is referred to herein as the “Closing Date”).
The Closing shall be effected as provided in Section 9.2.

 

9.2         Closing Escrow. The Parties acknowledge (i) the Purchase Price to be
paid by Purchaser pursuant to Section 3.3 shall be deposited with Deposit Escrow
Agent, (ii) all of the documents required to be delivered by Seller and
Purchaser at the Closing pursuant to this Agreement shall be deposited with
Deposit Escrow Agent, and (iii) at Closing, the Purchase Price (as adjusted
pursuant to Section 3.1) and the Earnest Money shall be disbursed to Seller and
the documents deposited into the Closing Escrow shall be delivered to Seller and
Purchaser (as the case may be).

 

9.3         Closing Deliveries.

 

9.3.1.     Seller’s Deliveries. At the Closing, Seller shall deliver or cause to
be delivered to Purchaser or deposited with Deposit Escrow Agent to be delivered
to Purchaser at the Closing, all of the (i) documents set forth in this Section
9.3.1, each of which shall have been duly executed by Seller and acknowledged
(if required), and (ii) other items set forth in this Section

9.3.1 (the “Seller Closing Deliveries”), as follows:

 

(a)      A closing certificate in the form of Exhibit A;

 

(b)      A warranty deed for the Real Property (the “Deed”) in the form of
Exhibit B, conveying the Real Property to Purchaser, subject to the Permitted
Exceptions;

 

 36 

 

 

(c)         A Bill of Sale for the Hotel in the form of Exhibit C, transferring
the Personal Property assets including the FF&E, Supplies, IT Systems, F&B,
Retail Merchandise, Books and Records, Plans and Specifications, Warranties,
Bookings, and Trademarks to Purchaser on the terms set forth therein;

 

(d)         An Assignment and Assumption of Leases, Contracts and Licenses and
Permits for the Hotel in the form of Exhibit D, assigning the Assumed Contracts
(other than the Loan Documents) on the terms set forth therein;

 

(e)         A Holdback Escrow Agreement in the form of Exhibit F (the “Holdback
Escrow Agreement”);

 

(f)          A certificate or registration of title for any owned vehicle or
other Personal Property included in the Property which requires such
certification or registration, duly executed, conveying such vehicle or such
other Personal Property to Purchaser;

 

(g)         Such agreements, affidavits or other documents as may be reasonably
required by the Title Company from Seller to issue the Title Policy, including,
without limitation, an owner’s affidavit, a gap indemnity, and such copies of
Seller’s organizational documents, authorizing resolutions and good standing
certificates;

 

(h)         Any real estate transfer tax declaration or similar documents
required under Applicable Law in connection with the conveyance of the Real
Property;

 

(i)          A FIRPTA affidavit in the form set forth in the regulations under
Section 1445 of the Code;

 

(j)          To the extent not previously delivered to Purchaser, all originals
(or copies if originals are not available) of the Tenant Leases, Contracts,
Licenses and Permits, Books and Records, keys and lock combinations in Seller’s
possession, which shall be located at the Hotel on the Closing Date and deemed
to be delivered to Purchaser upon delivery of possession of the Hotel; provided,
however, that Seller shall have the right to (i) redact and reformat any Books
and Records which include data or other information pertaining to any other
hotels owned, managed or franchised by Seller, Franchisor, Manager or their
Affiliates, and (ii) subject to Section 7.1.1, retain copies of any Books and
Records delivered to Purchaser;

 

(k)         The Closing Statement prepared pursuant to Section 10.1;

 

(l)          Evidence of the termination of the Management Agreement;

 

(m)        Evidence of termination of the Lease Agreement;

 

(n)         All Loan Assumption Documents which are required to be executed by
Seller or its Affiliates, duly executed by such Persons;

 

(o)         To the extent obtained, a tenant estoppel for the spa Tenant Lease,
in substantially the form such tenant recently delivered to Lender (provided
that Seller shall use commercially reasonable efforts to obtain such estoppel);

 

 37 

 

 

(p)         Payoff Letters and lien releases with respect to the payment of the
Debt Payoff Amount, if any;

 

(q)         A Settlement Statement duly executed by Seller and the Title
Company; and

 

(r)          Such other documents and instruments as may be reasonably requested
by Purchaser or the Title Company in order to consummate the transaction
described in this Agreement, including such documents and instruments reasonably
required by Franchisor to enter into the Replacement Franchise Documents.

 

9.3.2.     Purchaser’s Deliveries. At the Closing, Purchaser shall deliver or
cause to be delivered to Seller or deposited with Deposit Escrow Agent to be
delivered to Seller all of the (i) documents set forth in this Section 9.3.2,
each of which shall have been duly executed by Purchaser and acknowledged (if
required), and (ii) other items set forth in this Section 9.3.2 (the “Purchaser
Closing Deliveries”), as follows:

 

(a)         The Closing Date Payment;

 

(b)         A closing certificate in the form of Exhibit E;

 

(c)         A counterpart of each of the documents and instruments to be
delivered by Seller under Section 9.3.1 which require execution by Purchaser;

 

(d)         All Loan Assumption Documents which are required to be executed by
Purchaser or its Affiliates, duly executed by such Persons; and

 

(e)         Such other documents and instruments as may be reasonably requested
by Seller or the Title Company in order to consummate the transaction described
in this Agreement.

 

9.4         Possession. Seller shall deliver possession of the Real Property,
subject to the Permitted Exceptions, and tangible Personal Property to Purchaser
upon completion of the Closing.

 

ARTICLE X

PRORATIONS AND EXPENSES

 

10.1      Closing Statement. No later than one day prior to Closing, the
Parties, through their respective employees, agents or representatives, jointly
shall make such examinations, audits and inventories of the Hotel as may be
necessary to make the adjustments and prorations to the Purchase Price as set
forth in Sections 10.2 and 10.3 or any other provisions of this Agreement. Based
upon such examinations, audits and inventories, the Parties jointly shall
prepare prior to Closing a closing statement with respect to the Hotel (the
“Closing Statement”), which shall set forth their best estimate of the amounts
of the items to be adjusted and prorated under this Agreement. The Closing
Statement shall be approved and executed by the Parties at Closing, and such
adjustments and prorations shall be final with respect to the items set forth in
the Closing Statement, except to the extent any such items shall be re-prorated
after the Closing as expressly set forth in Section 10.2.

 

 38 

 

 

10.2      Prorations. The items of revenue and expense set forth in this Section
10.2 shall be prorated between the Parties (the “Prorations”) as of 11:59 p.m.
on the day preceding the Closing Date (the “Cut-Off Time”), or such other time
expressly provided in this Section 10.2, so that the Closing Date is a day of
income and expense for Purchaser.

 

10.2.1.   Taxes. All real property, personal property, and similar Taxes shall
be prorated as of the Cut-Off Time between Seller and Purchaser. If the amount
of any such Taxes is not ascertainable on the Closing Date, the proration for
such Taxes shall be based on the most recent available bill; provided, however,
that after the Closing, Seller and Purchaser shall re-prorate the Taxes and pay
any deficiency in the original proration to the other Party promptly upon
receipt of the actual bill for the relevant taxable period. This Section 10.2.1
shall survive the Closing.

 

10.2.2.   Tenant Leases. Any rents and other amounts prepaid under the Tenant
Leases shall be prorated as of the Cut-Off Time between Seller and Purchaser.
Purchaser shall receive a credit for all assignable security deposits held by
Seller under the Tenant Leases which are not transferred to Purchaser, and
Purchaser thereafter shall be obligated to refund or apply such deposits in
accordance with the terms of such Tenant Leases. Purchaser shall not receive a
credit for any non-assignable security deposits held by Seller which Seller
shall return to the tenant under such Tenant Lease, and Purchaser shall obtain
any replacement security deposit from such tenant.

 

10.2.3.   Contracts. Any Prepaid Amounts or amounts accrued or due and payable
under the Assumed Contracts (other than for utilities which proration is
addressed separately in Section 10.2.5) shall be prorated as of the Cut-Off Time
between Seller and Purchaser, with Seller being credited for Prepaid Amounts,
and Purchaser being credited for amounts accrued and unpaid. Without duplication
with the foregoing, Purchaser shall receive a credit for all deposits held by
Seller under the Assumed Contracts (together with any interest thereon) which
are not transferred to Purchaser, and Purchaser thereafter shall be obligated to
refund or apply such deposits in accordance with the terms of such Assumed
Contracts. Seller shall receive a credit for all deposits made by Seller under
the Assumed Contracts (together with any interest thereon) which are transferred
to Purchaser or remain on deposit for the benefit of Purchaser.

 

10.2.4.   Licenses and Permits. All amounts prepaid, accrued or due and payable
under any Licenses and Permits transferred to Purchaser shall be prorated as of
the Cut-Off Time between Seller and Purchaser. Seller shall receive a credit for
all deposits made by Seller under the Licenses and Permits (together with any
interest thereon) which are transferred to Purchaser or which remain on deposit
for the benefit of Purchaser.

 

10.2.5.   Utilities. All utility services shall be prorated as of the Cut-Off
Time between Seller and Purchaser. The Parties shall use commercially reasonable
efforts to obtain readings for all utilities as of the Cut-Off Time. If readings
cannot be obtained as of the Closing Date, the cost of such utilities shall be
prorated between Seller and Purchaser by estimating such cost on the basis of
the most recent bill for such service; provided, however, that after the
Closing, the Parties shall re-prorate the amount for such utilities and pay any
deficiency in the original proration to the other Party promptly upon receipt of
the actual bill for the relevant billing period, which obligation shall survive
the Closing. Seller shall receive a credit for all fuel stored at the Hotel
based on Seller’s cost for such fuel. Seller shall receive a credit for all
deposits transferred to Purchaser or which remain on deposit for the benefit of
Purchaser with respect to such utility contracts.

 

 39 

 

 

10.2.6.   Bookings. Purchaser shall receive a credit for all prepaid deposits
for Bookings scheduled to occur on or after the Closing Date, except to the
extent such deposits are transferred to Purchaser.

 

10.2.7.   Restaurants and Bars. Seller shall close out the transactions in the
restaurants and bars in the Hotel (if any) as of the regular closing time for
such restaurants and bars during the night in which the Cut-Off Time occurs and
retain all monies collected as of such closing, and Purchaser shall be entitled
to any monies collected from the restaurants and bars thereafter.

 

10.2.8.   Vending Machines. Seller shall remove all monies from all vending
machines, laundry machines, pay telephones and other coin operated equipment as
of the Cut-Off Time and shall retain all monies collected therefrom as of the
Cut-Off Time, and Purchaser shall be entitled to any monies collected therefrom
after the Cut-Off Time.

 

10.2.9.   Trade Payables. Except to the extent an adjustment or proration is
made under another subsection of this Section 10.2, (i) Seller shall pay in full
prior to or promptly following the Closing all amounts payable to vendors or
other suppliers of goods or services for the Business (the “Trade Payables”)
that are due and payable as of the Closing Date for which goods or services have
been delivered to the Hotel prior to Closing, and (ii) Purchaser shall receive a
credit for the amount of such Trade Payables which have accrued, but are not yet
due and payable as of the Closing Date, and Purchaser shall pay all such Trade
Payables accrued as of the Closing Date when such Trade Payables become due and
payable; provided, however, Seller and Purchaser shall re-prorate the amount of
credit for any Trade Payables and pay any deficiency in the original proration
to the other Party promptly upon receipt of the actual bill for such goods or
services.

 

10.2.10.  Cash. Seller shall receive a credit for all cash on hand or on deposit
in any house bank at the Hotel which shall remain on deposit for the benefit of
Purchaser.

 

10.2.11.  Unopened Containers and Retail Merchandise. All unopened F&B and
Retail Merchandise, excluding any expired, obsolete or slow moving items or any
items placed in guest rooms, with respect to the Hotel on hand as of the Closing
Date, for which Seller shall receive a credit at Closing in the amount of the
total of the actual cost to Seller of such items transferred to Purchaser at
Closing.

 

10.2.12.  Gift Certificates. Following the Closing, notwithstanding that
Purchaser is not assuming any liability for Seller’s Gift Certificates,
Purchaser shall honor when presented Seller’s outstanding Gift Certificates to
the extent listed on an updated Schedule 6.1.17(b) (which Seller shall deliver
at Closing), and Purchaser shall receive a credit at Closing for 100% of the
aggregate face amount (or value based upon an average daily rate to the extent
not for a specified amount) of the outstanding Gift Certificates listed on
Schedule 6.1.17(b)(1). Purchaser shall not receive any credit at Closing for the
Gift Certificates set forth on Schedule 6.1.17(b)(2).

 

10.2.13.  Paid Time Off Credit. Purchaser shall receive a credit in an amount
equal to the Paid Time Off Credit.

 

 40 

 

 

10.2.14.  Accounts Receivable. Seller shall receive a credit for all Accounts
Receivable other than Accounts Receivable that are more than ninety (90) days
past due.

 

10.3       Guest Ledger. At Closing, Seller shall receive a credit in an amount
equal to: (i) all amounts charged to the Guest Ledger for all room nights up to
(but not including) the night during which the Cut-Off Time occurs, and (ii) 50%
of all amounts charged to the Guest Ledger for the room night which includes the
Cut-Off Time (other than any restaurant or bar charges on the Guest Ledger which
shall be prorated in accordance with Section 10.2.7), and Purchaser shall be
entitled to retain all deposits made and amounts collected with respect to such
Guest Ledger.

 

10.4       Final Accounting.

 

10.4.1.   Within one hundred twenty (120) days following the Closing, Purchaser
shall conduct a final accounting of all matters and items subject to proration
pursuant to this Article X, which shall include a determination as to whether
there were any errors or omissions on the Closing Statement (“Final
Accounting”), and Purchaser shall deliver to Seller a certificate (the “Final
Adjustment Certificate”) reflecting the final proration calculations (the “Final
Prorations”). In addition to the standard prorations, Purchaser shall be
entitled to include in any proration calculation any amounts of Seller’s
transaction costs set forth in Section 10.5 not paid at Closing as an amount
owed to Purchaser pursuant to such prorations.

 

10.4.2.   Purchaser and Seller shall cooperate in good faith to reconcile all
items included on the Final Accounting. The Final Accounting shall be binding
and conclusive on all Parties hereto, unless within ten (10) Business Days after
receipt by Seller of the Final Adjustment Certificate Seller notifies Purchaser
in writing that it seeks an adjustment in the Final Accounting, and specifies in
reasonable detail the items that it seeks to adjust and the reasons therefor
(which may include items not reflected in the Final Adjustment Certificate, but
which Seller believes should have been reflected therein). The Parties shall
attempt to resolve such dispute; however, if Purchaser and Seller have not
resolved the request for adjustment within fifteen (15) Business Days after
delivery of the original notice by Seller to Purchaser, then the Parties shall
submit such dispute to KPMG, LLC, certified public accountants. The
determination of such accountants, which shall be made within thirty (30) days
after submission, shall be conclusive, provided that such accountant shall only
decide the specific items under dispute by the Parties and the decision for each
disputed amount must be within the range of values assigned to each such item by
Purchaser and Seller. The fees and expenses of such accountant shall be paid by
Seller, on the one hand, and by Purchaser, on the other hand, based upon the
percentage that the amount actually contested but not awarded to Seller or
Purchaser, respectively, bears to the aggregate amount actually contested by
Seller and Purchaser. Any retainer charged by such accountant will be advanced
50% by Seller, on the one hand, and 50% by Purchaser, on the other hand.

 

10.4.3.   In the event it is determined pursuant to the Final Accounting, if
any, that any amounts are due and owing by Seller to Purchaser, then Seller
shall cause such amounts to be paid to Purchaser on or before thirty (30) days
from the date the Final Accounting is completed. In the event it is determined
pursuant to the Final Accounting that any amounts are due and owing by Purchaser
to Seller, then Purchaser shall cause such amounts to be paid to Seller on or
before thirty (30) days from the date the Final Accounting is completed.

 

 41 

 

 

10.5       Transaction Costs.

 

10.5.1.   Seller’s Transaction Costs. In addition to the other costs and
expenses to be paid by Seller set forth elsewhere in this Agreement, Seller
shall pay for the following items in connection with this transaction: (i) the
fees and expenses of removing or curing any Unpermitted Exceptions as required
under Section 5.3; (ii) 50% of the fees and expenses for the Deposit Escrow
Agent; (iii) the fees and expenses of its own attorneys, accountants and
consultants; (iv) 60% of the customary fees and expenses for the Title
Commitment and Title Policy (excluding endorsements); and (v) 50% of any
transfer, sales or similar tax and recording charges payable in connection with
the conveyance of the Property or the other assets of the Business.

 

10.5.2.   Purchaser’s Transaction Costs. In addition to the other costs and
expenses to be paid by Purchaser as set forth elsewhere in this Agreement,
Purchaser shall pay for the following items in connection with this transaction:
(i) the fees and expenses incurred by Purchaser for Purchaser’s Inspectors or
otherwise in connection with the Inspections; (ii) any fees or expenses payable
for the assignment, transfer or conveyance of any Tenant Leases, Contracts,
Licenses and Permits, IT Systems, Plans and Specifications and Warranties; (iii)
the fees and expenses for the Updated Survey; (iv) 50% of the fees and expenses
for the Deposit Escrow Agent; (v) 40% of the customary fees and expenses for the
Title Commitment and Title Policy (excluding endorsements); (vi) the cost for
any title endorsements to the Title Policy requested by Purchaser; (vii) any
mortgage tax, title insurance fees and expenses for any loan title insurance
policies, recording charges or other amounts payable in connection with any
financing obtained by Purchaser; (viii) recording fees for the Deed; (ix) the
fees and expenses of its own attorneys, accountants and consultants; and (x) 50%
of any transfer, sales or similar tax and recording charges payable in
connection with the conveyance of the Property or the other assets of the
Business.

 

10.5.3.   Other Transaction Costs. All other fees, costs and expenses not
expressly addressed in this Section 10.5 or elsewhere in this Agreement shall be
allocated between Seller and Purchaser in accordance with applicable local
custom for similar transactions.

 

10.5.4.   This Article X shall survive the Closing.

 

 42 

 

 

ARTICLE XI

TRANSITION PROCEDURES

 

11.1       Safe Deposit Boxes. Prior to the Closing, Seller shall notify all
guests or customers who are then using a safe deposit box at the Hotel advising
them of the pending change in management of the Hotel and requesting them to
conduct an inventory and verify the contents of such safe deposit box. All
inventories by such guests or customers shall be conducted under the joint
supervision of employees, agents or representatives of the Parties. Upon such
inventory and verification, Seller shall deliver to Purchaser all keys, receipts
and agreements for such safe deposit box (and thereafter such safe deposit box
shall be deemed an “Inventoried Safe Deposit Box”). If this Agreement is
terminated after such inventory, Purchaser shall return all keys, receipts and
agreements to Seller for such Inventoried Safe Deposit Boxes immediately upon
such termination. Upon Closing, Seller shall deliver to Purchaser all keys in
Seller’s possession for all safe deposit boxes not then in use, and a list of
all safe deposit boxes which are then in use, but not yet inventoried by the
depositor, with the name and room number of such depositor. After the Closing,
the Parties shall make appropriate arrangements for guests and customers at the
Hotel to inventory and verify the contents of the non-Inventoried Safe Deposit
Boxes, and upon such inventory and verification, Seller shall deliver to
Purchaser all keys, receipt and agreements for such safe deposit box (and such
safe deposit box thereafter shall constitute an Inventoried Safe Deposit Box).
Purchaser shall be responsible for, and shall indemnify and hold harmless the
Seller Indemnitees in accordance with Article XIV from and against any
Indemnification Loss incurred by any Seller Indemnitees with respect to, any
theft, loss or damage to the contents of any safe deposit box from and after the
time such safe deposit box is deemed an Inventoried Safe Deposit Box pursuant to
this Section 11.1. Seller shall be responsible for, and shall indemnify and hold
harmless the Purchaser Indemnitees in accordance with Article XIV from and
against any Indemnification Loss incurred by any Purchaser Indemnitees with
respect to, any theft, loss or damage to the contents of any safe deposit box
prior to the time such safe deposit box is deemed an Inventoried Safe Deposit
Box. This Section 11.1 shall survive the Closing.

 

11.2       Baggage. On the Closing Date, employees, agents or representatives of
the Parties jointly shall make a written inventory of all baggage, boxes and
similar items checked in or left in the care of Seller at the Hotel, and Seller
shall deliver to Purchaser the keys to any secured area which such baggage and
other items are stored (and thereafter such baggage, boxes and other items
inventoried shall be deemed the “Inventoried Baggage”). Purchaser shall be
responsible for, and shall indemnify and hold harmless the Seller Indemnitees in
accordance with Article XIV from and against any Indemnification Loss incurred
by any Seller Indemnitees with respect to any theft, loss or damage to any
Inventoried Baggage from and after the time of such inventory, and any other
baggage, boxes or similar items left in the care of Purchaser which was not
inventoried by the Parties. Seller shall be responsible for, and shall indemnify
and hold harmless the Purchaser Indemnitees in accordance with Article XIV from
and against any Indemnification Loss incurred by any Purchaser Indemnitees with
respect to any theft, loss or damage to any Inventoried Baggage prior to the
time of such inventory, and any other baggage, boxes or similar items left in
the care of Seller which was not inventoried by the Parties. This Section 11.2
shall survive the Closing.

 

11.3       IT Systems. With respect to the IT Systems, Seller shall provide
Purchaser with a contact name and telephone number of the applicable licensor,
vendor or supplier, and Purchaser shall (i) be responsible for obtaining any
consents or approvals necessary for the assignment or transfer of such IT
Systems from Seller to Purchaser, or a new license for such IT Systems (as the
case may be), and (ii) pay any fees or expenses charged by the licensor, vendor
or supplier of such IT Systems in respect of such assignment or transfer or new
license (as the case may be).

 

 43 

 

 

ARTICLE XII

DEFAULT AND REMEDIES

 

12.1       Seller’s Default. If (i) Purchaser has not delivered a Termination
Notice pursuant to Section 4.1.1 and (ii) any of Seller’s representations or
warranties hereunder is not true and correct in any material respect or Seller
fails to perform its covenants or obligations hereunder in any material respect
other than due to a Purchaser’s Default (a “Seller Default”) and Seller’s
Default is not cured by Seller within ten (10) days of receipt of written notice
thereof of Purchaser, then Purchaser, as its sole and exclusive remedies, may
elect to: (a) terminate this Agreement, in which case the Earnest Money shall be
refunded to Purchaser in accordance with Section 3.2.4, and Seller shall
reimburse Purchaser for all third party out-of-pocket costs and expenses
actually incurred by Purchaser and its Affiliates in connection with Purchaser’s
due diligence investigations and the negotiation of this Agreement and
Purchaser’s efforts to consummate the Contemplated Transactions (which
reimbursement shall be capped at $300,000), and Seller shall promptly pay such
amounts to Purchaser upon receipt of documentation showing the amount of such
costs and expenses, after which the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination; (b) proceed to Closing in which case Purchaser shall be deemed to
have waived such Seller Default and, if applicable, any Purchaser Closing
Condition that is not satisfied as a result of such Seller Default; or (c) seek
specific performance, by commencing legal action within forty- five (45) days
following the expiration of any applicable cure period, with Seller responsible
for costs and attorneys’ fees incurred by Purchaser in connection with obtaining
such relief and with a reduction in or setoff against the Purchase Price as the
court may deem appropriate. The preceding clause (a) shall survive the
termination of this Agreement. Seller acknowledges and agrees that irreparable
damage would occur in the event that Seller fails to take such actions as are
required of it hereunder to consummate the Contemplated Transactions.
Accordingly, Seller acknowledges and agrees that Purchaser shall be entitled to
specific performance as provided in this Section 12.1. Seller agrees that it
will not oppose the granting of specific performance as provided in this Section
12.1 on the basis that Purchaser has an adequate remedy at law or that any award
of specific performance is not an appropriate remedy for any reason at law or in
equity.

 

12.2       Purchaser’s Default. If (i) Purchaser has not deposited the Earnest
Money within the time period provided in, and otherwise in accordance with,
Section 3.2.1, or (ii) at any time prior to Closing, any of Purchaser’s
representations or warranties hereunder is not true and correct in any material
respect or Purchaser fails to perform any of its other covenants or obligations
under this Agreement in any material respect other than due to a Seller Default
(a “Purchaser Default”) and Purchaser’s Default is not cured by Purchaser within
ten (10) days of receipt of written notice thereof of Seller, then Seller, as
its sole and exclusive remedy, may elect to (A) terminate this Agreement by
providing written notice to Purchaser, in which case the Earnest Money shall be
disbursed to Seller in accordance with Section 3.2.4, and the Parties shall have
no further rights or obligations under this Agreement, except those which
expressly survive such termination, or (B) proceed to Closing pursuant to this
Agreement, in which case Seller shall be deemed to have waived such Purchaser
Default. Notwithstanding the foregoing, Seller shall have the right to bring an
action for damages against Purchaser for Purchaser’s failure to deposit the
Earnest Money. The preceding sentence shall survive the termination of this
Agreement.

 

12.3       LIQUIDATED DAMAGES. THE PARTIES ACKNOWLEDGE AND AGREE THAT IF THIS
AGREEMENT IS TERMINATED PURSUANT TO SECTION 12.2, THE DAMAGES THAT SELLER WOULD
SUSTAIN AS A RESULT OF SUCH TERMINATION WOULD BE DIFFICULT IF NOT IMPOSSIBLE TO
ASCERTAIN. ACCORDINGLY, THE PARTIES AGREE THAT SELLER SHALL RETAIN THE EARNEST
MONEY AS FULL AND COMPLETE LIQUIDATED DAMAGES (AND NOT AS A PENALTY) AS SELLER’S
SOLE AND EXCLUSIVE REMEDY FOR SUCH TERMINATION; PROVIDED, HOWEVER, THAT IN
ADDITION TO THE EARNEST MONEY, SELLER SHALL RETAIN ALL RIGHTS AND REMEDIES UNDER
THIS AGREEMENT WITH RESPECT TO THOSE OBLIGATIONS OF PURCHASER WHICH EXPRESSLY
SURVIVE SUCH TERMINATION.

 

 44 

 

 

12.4       Effect of Termination. If this Agreement is terminated all rights and
obligations of the Parties hereunder shall terminate and no Party shall have any
liability to the other Party hereto, except for obligations of the Parties in
this Agreement which expressly survive the termination of this Agreement, and
except that nothing herein will relieve any Party from liability arising out of
any willful breach of its representations, warranties, covenants or agreements
contained in this Agreement.

 

ARTICLE XIII

RISK OF LOSS

 

13.1      Casualty. If, at any time after the Effective Date and prior to
Closing or earlier termination of this Agreement, the Property or any portion
thereof is damaged or destroyed by fire or any other casualty (a “Casualty”),
Seller shall give written notice of such Casualty to Purchaser promptly after
the occurrence of such Casualty.

 

13.1.1.   Material Casualty. If (a) the amount of the repair restoration of the
Property required by a Casualty equals or exceeds five percent (5%) of the
Purchase Price, or (b) the damage (i) materially limits the ingress or egress to
the Hotel for a period of more than thirty (30) days, or (ii) would render the
lobby, reception area, front desk, parking area or other portions of the
Property that are material to the operation of the Business unavailable for use
for a period longer than forty-five (45) days following Closing (each a
“Material Casualty”) and such Material Casualty was not caused by Purchaser or
Purchaser’s Inspectors, or their respective employees or agents, then Purchaser
shall have the right to elect, by providing written notice to Seller within ten
(10) days after Purchaser’s receipt of Seller’s written notice of such Material
Casualty, to (a) terminate this Agreement, in which case the Earnest Money shall
be refunded to Purchaser in accordance with Section 3.2.4, and the Parties shall
have no further rights or obligations under this Agreement, except those which
expressly survive such termination, or (b) proceed to Closing, without
terminating this Agreement, in which case Seller shall (i) provide Purchaser
with a credit against the Purchase Price in an amount equal to the lesser of:
(A) the applicable insurance deductible, and (B) and the reasonable estimated
costs for the repair or restoration of the Property required by such Material
Casualty, and (ii) transfer and assign to Purchaser all of Seller’s right, title
and interest in and to all proceeds from all casualty and lost profits insurance
policies maintained by Seller with respect to the Property or the Business,
except those proceeds allocable to lost profits and costs incurred by Seller for
the period prior to the Closing. If Purchaser fails to provide written notice of
its election to Seller within such time period, then Purchaser shall be deemed
to have elected to terminate this Agreement pursuant to clause (a) of the
preceding sentence. If the Closing is scheduled to occur within Purchaser’s ten
(10) day election period, the Closing Date shall be postponed until the date
which is five (5) Business Days after the expiration of such ten (10) day
election period.

 

 45 

 

 

13.1.2.   Non-Material Casualty. In the event of any (i) Casualty which is not a
Material Casualty, or (ii) Material Casualty which is caused by Purchaser or
Purchaser’s Inspectors, or their respective employees or agents, then Purchaser
shall not have the right to terminate this Agreement, but shall proceed to
Closing, in which case Seller shall (A) provide Purchaser with a credit against
the Purchase Price (except if such Casualty is caused by Purchaser or
Purchaser’s Inspectors) in an amount equal to the reasonable estimated costs for
the repair or restoration required by such Casualty, and (B) transfer and assign
to Purchaser all of Seller’s right, title and interest in and to all proceeds
from all lost profits/costs insurance policies maintained by Seller with respect
to the Hotel, except those proceeds allocable to any lost profits incurred by
Seller for the period prior to the Closing.

 

13.2      Condemnation. If, at any time after the Effective Date and prior to
Closing or the earlier termination of this Agreement, any Governmental Authority
threatens or commences any condemnation proceeding or other proceeding in
eminent domain with respect to all or any portion of the Real Property (a
“Condemnation”), Seller shall give written notice of such Condemnation to
Purchaser promptly after Seller receives notice of such Condemnation.

 

13.2.1.   Material Condemnation. If the Condemnation would (i) result in the
permanent loss of more than five percent (5%) of the Purchase Price, (ii) result
in any material reduction or restriction in access to the Land or Improvements,
or (iii) have a materially adverse effect on the Business as conducted prior to
such Condemnation, including, without limitation rendering the lobby, reception
area, front desk, parking area or other portions of the Property that are
material to the operation of the Business unavailable for use following Closing
(a “Material Condemnation”), then Purchaser shall have the right to elect, by
providing written notice to Seller within ten (10) days after Purchaser’s
receipt of Seller’s written notice of such Material Condemnation, to (A)
terminate this Agreement, in which case the Earnest Money shall be refunded to
Purchaser in accordance with Section 3.2.4, and the Parties shall have no
further rights or obligations under this Agreement, except those which expressly
survive such termination, or (B) proceed to Closing, without terminating this
Agreement, in which case Seller shall assign to Purchaser all of Seller’s right,
title and interest in all proceeds and awards from such Material Condemnation.
If Purchaser fails to provide written notice of its election to Seller within
such time period, then Purchaser shall be deemed shall be deemed to have elected
to terminate this Agreement pursuant to clause (A) of the preceding sentence. If
the Closing is scheduled to occur within Purchaser’s ten (10) day election
period, the Closing shall be postponed until the date which is five (5) Business
Days after the expiration of such ten (10) day election period.

 

13.2.2.   Non-Material Condemnation. In the event of any Condemnation other than
a Material Condemnation, Purchaser shall not have the right to terminate this
Agreement, but shall proceed to Closing, in which case Seller shall assign to
Purchaser all of Seller’s right, title and interest in all proceeds and awards
from such Condemnation.

 

ARTICLE XIV

SURVIVAL AND INDEMNIFICATION

 

14.1       Survival. If this Agreement is terminated, those representations,
warranties, covenants, liabilities, indemnities and obligations of the Parties
under this Agreement that expressly survive the termination of this Agreement
shall survive such termination, and all others shall not survive such
termination. If the Closing occurs, those representations, warranties,
covenants, liabilities, indemnities and obligations of the Parties under this
Agreement that expressly survive the Closing shall survive the Closing as
provided in Section 6.3 or elsewhere herein and all others shall merge in the
Deed and not survive the Closing. This Article XIV and all rights and
obligations of defense and indemnification as expressly set forth in this
Agreement shall survive the Closing or termination of this Agreement.

 

 46 

 

 

14.2       Indemnification by Seller. Subject to the limitations set forth in
Sections 14.1, 14.4 and 14.5 and any other express provision in this Agreement,
Seller shall defend, indemnify and hold harmless the Purchaser Indemnitees from
and against any Indemnification Loss incurred by any Purchaser Indemnitee to the
extent resulting from (a) any breach by Seller of any of its representations and
warranties made by Seller under this Agreement or any other Transaction
Document, (b) any breach by Seller of any covenants or obligations under this
Agreement or any other Transaction Document, and (c) the Excluded Liabilities.

 

14.3       Indemnification by Purchaser. Subject to the limitations set forth in
Sections 14.1, 14.4 and 14.5, Purchaser shall defend, indemnify and hold
harmless the Seller Indemnitees from and against any Indemnification Loss
incurred by any Seller Indemnitee to the extent resulting from (a) any breach by
Purchaser of any of its representations, warranties, covenants or obligations
under this Agreement or any other Transaction Document and (b) the Assumed
Liabilities.

 

14.4       Limitations on Indemnification Obligations.

 

14.4.1.   Failure to Provide Timely Notice of Indemnification Claim.
Notwithstanding anything to the contrary in this Agreement, an Indemnitee shall
not be entitled to defense or indemnification to the extent the Indemnitee’s
failure to promptly notify the Indemnitor in accordance with Section 14.5.1, (i)
prejudices the Indemnitor’s ability to defend against any Third-Party Claim on
which such Indemnification Claim is based, or (ii) increases the amount of
Indemnification Loss incurred in respect of such indemnification obligation of
the Indemnitor.

 

14.4.2.   Fault of Indemnitee. Notwithstanding anything to the contrary in this
Agreement, (i) a Purchaser Indemnitee shall not be entitled to defense or
indemnification to the extent the applicable Indemnification Loss results from
the gross negligence or willful misconduct of, or breach of this Agreement by,
any Purchaser Indemnitee, and (ii) a Seller Indemnitee shall not be entitled to
defense or indemnification to the extent the applicable Indemnification Loss
results from the gross negligence or willful misconduct of, or breach of this
Agreement by, any Seller Indemnitee.

 

14.4.3.   Indemnification Deductible and Cap. Notwithstanding anything to the
contrary in this Agreement, Seller shall not be required to provide
indemnification to the Purchaser Indemnitees pursuant to Section 14.2(a) to the
extent that the aggregate amount of all Indemnification Losses incurred by the
Purchaser Indemnitees for which Purchaser otherwise would be entitled to
indemnification under Section 14.2(a) (A) does not exceed $100,000 (the
“Indemnification Deductible”); or if such Indemnification Losses exceed the
Indemnification Deductible, such Indemnification Losses shall not exceed
$1,000,000 (the “Cap”); provided further that (i) neither the Cap nor the
Indemnification Deductible shall be applicable with respect to any breach of any
of the Fundamental Representations and (ii) neither the Indemnification
Deductible nor the Cap shall be applicable with respect to fraud.
Notwithstanding anything in this Agreement to the contrary, for the purposes of
the Parties’ indemnification under this Article XIV, all of the representations
and warranties set forth in this Agreement that are qualified as to materiality
or other similar qualification shall be deemed to have been made without any
such qualification for purposes of determining (i) whether a breach of the any
such representation or warranty has occurred, and (ii) the amount of
Indemnification Loss resulting from or arising out of or in connection with any
such breach of the representation or warranty.

 

 47 

 

 

14.4.4.   WAIVER OF CERTAIN DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT OR UNDER APPLICABLE LAW, SELLER (FOR ITSELF AND ALL SELLER
INDEMNITEES) AND PURCHASER (FOR ITSELF AND ALL PURCHASER INDEMNITEES) HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE AND DISCLAIM ALL RIGHTS TO CLAIM OR SEEK
ANY CONSEQUENTIAL, PUNITIVE, EXEMPLARY, STATUTORY OR TREBLE DAMAGES AND
ACKNOWLEDGE AND AGREE THAT THE RIGHTS AND REMEDIES IN THIS AGREEMENT WILL BE
ADEQUATE IN ALL CIRCUMSTANCES FOR ANY CLAIMS THE PARTIES (OR ANY INDEMNITEE)
MIGHT HAVE WITH RESPECT THERETO; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT
LIMIT THE INDEMNIFICATION OBLIGATIONS OF SELLER OR PURCHASER WITH RESPECT TO ANY
THIRD-PARTY CLAIM FOR CONSEQUENTIAL, PUNITIVE, EXEMPLARY, STATUTORY OR TREBLE
DAMAGES.

 

14.5       Indemnification Procedure

 

14.5.1.   Notice of Indemnification Claim. If any of the Seller Indemnitees or
Purchaser Indemnitees (as the case may be) (each, an “Indemnitee”) is entitled
to defense or indemnification under Section 4.1.4, 7.8, 11.1, 11.2, 14.2 or 14.3
or any other express provision in this Agreement (each, an “Indemnification
Claim”), the Party required to provide defense or indemnification to such
Indemnitee (the “Indemnitor”) shall not be obligated to defend, indemnify and
hold harmless such Indemnitee unless and until such Indemnitee provides written
notice to such Indemnitor promptly after such Indemnitee has actual knowledge of
any facts or circumstances on which such Indemnification Claim is based or a
Third-Party Claim is made on which such Indemnification Claim is based,
describing in reasonable detail such facts and circumstances or Third-Party
Claim with respect to such Indemnification Claim.

 

14.5.2.   Resolution of Indemnification Claim Not Involving Third-Party Claim.
If the Indemnification Claim does not involve a Third-Party Claim and is
disputed by the Indemnitor, the dispute shall be resolved by litigation or other
means of alternative dispute resolution as the Parties may agree in writing.

 

14.5.3.   Resolution of Indemnification Claim Involving Third-Party Claim. If
the Indemnification Claim involves a Third-Party Claim, the Indemnitor shall
have the right (but not the obligation) to assume the defense of such
Third-Party Claim, at its cost and expense, and shall use good faith efforts
consistent with prudent business judgment to defend such Third-Party Claim,
provided that (i) the counsel for the Indemnitor who shall conduct the defense
of the Third-Party Claim shall be reasonably satisfactory to the Indemnitee
(unless selected by Indemnitor’s insurance company), (ii) the Indemnitee, at its
cost and expense, may participate in, but shall not control, the defense of such
Third-Party Claim, and (iii) the Indemnitor shall not enter into any settlement
or other agreement which requires any performance by the Indemnitee, other than
the payment of money which shall be paid by the Indemnitor. The Indemnitee shall
not enter into any settlement or other agreement with respect to the
Indemnification Claim, without the Indemnitor’s prior written consent, which
consent may be withheld in Indemnitor’s sole discretion. If the Indemnitor
elects not to assume the defense of such Third-Party Claim, the Indemnitee shall
have the right to retain the defense of such Third-Party Claim and shall use
good faith efforts consistent with prudent business judgment to defend such
Third-Party Claim in an effective and cost efficient manner.

 

 48 

 

 

14.6       Release and Indemnification. Seller and Purchaser hereby release
Deposit Escrow Agent and its officers, managers, employees and agents (each, a
“Deposit Escrow Agent Party”), for any liability, damage, loss, cost or expense
incurred by Seller or Purchaser to the extent resulting from (i) any action
taken or not taken in good faith upon advice of Deposit Escrow Agent’s counsel
given with respect to any questions relating to its obligations under this
Agreement, or (ii) any action taken or not taken in reliance upon any document,
including any written notice provided to Deposit Escrow Agent pursuant to this
Agreement, as to the due execution and the validity and effectiveness of such
document, and the truth and accuracy of any information contained therein, which
such Deposit Escrow Agent Party in good faith believes to be genuine, to have
been signed or presented by a duly authorized person or persons and to comply
with the terms of this Agreement, except to the extent resulting from the gross
negligence, willful default, intentional misconduct or breach of trust by such
Deposit Escrow Agent Party. Seller and Purchaser, jointly and severally, shall
indemnify and hold harmless any Deposit Escrow Agent Party against any
liability, damage, loss, cost or expense, including reasonable attorneys’ fees
and court costs, incurred by such Deposit Escrow Agent Party to the extent
resulting from the performance by any Deposit Escrow Agent Party of Deposit
Escrow Agent’s obligations under this Agreement, except to the extent resulting
from the gross negligence, willful default, intentional misconduct or breach of
trust by such Deposit Escrow Agent Party.

 

14.7       Exclusive Remedy for Indemnification Loss. Following the Closing, the
indemnification provisions in this Article XIV shall be the sole and exclusive
remedy of any Indemnitee with respect to any claim for Indemnification Loss
arising from or in connection with this Agreement, other than with respect to
any Purchase Price adjustments made pursuant to Article X and any fraud claims
and as provided in Article XII or any other express provision in this Agreement.

 

14.8       Treatment of Indemnity Payment. Any indemnity payment made to an
Indemnitee pursuant to this Agreement shall be treated as an adjustment to the
Purchase Price for the Property, for all tax, financial reporting and other
purposes.

 

14.9       SURVIVAL. This Article XIV shall survive the Closing.

 

 49 

 

 

ARTICLE XV

CONDITION OF THE PROPERTY

 

15.1      PROPERTY SOLD “AS IS”. PURCHASER ACKNOWLEDGES AND AGREES THAT (A)
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT THE PURCHASE OF THE PROPERTY SHALL BE ON AN “AS IS”, “WHERE IS”, “WITH
ALL FAULTS” BASIS, SUBJECT TO WEAR AND TEAR FROM THE EFFECTIVE DATE UNTIL
CLOSING, AND (B) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, SELLER HAS NO OBLIGATION TO REPAIR ANY DAMAGE TO OR DEFECT
IN THE PROPERTY, REPLACE ANY OF THE PROPERTY OR OTHERWISE REMEDY ANY MATTER
AFFECTING THE CONDITION OF THE PROPERTY.

 

15.2       LIMITATION ON REPRESENTATIONS AND WARRANTIES. PURCHASER ACKNOWLEDGES
AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT, NEITHER SELLER, MANAGER OR ANY OF THEIR
AFFILIATES, NOR ANY OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS,
TRUSTEES, BENEFICIARIES, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, NOR ANY PERSON
PURPORTING TO REPRESENT ANY OF THE FOREGOING, HAVE MADE ANY REPRESENTATION,
WARRANTY, GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO
THE PROPERTY OR THE BUSINESS, WRITTEN OR ORAL, EXPRESS OR IMPLIED, ARISING BY
OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY REPRESENTATION OR
WARRANTY AS TO (A) THE CONDITION, SAFETY, QUANTITY, QUALITY, USE, OCCUPANCY OR
OPERATION OF THE PROPERTY, (B) THE PAST, PRESENT OR FUTURE REVENUES OR EXPENSES
WITH RESPECT TO THE PROPERTY OR THE BUSINESS, (C) THE COMPLIANCE OF THE PROPERTY
OR THE BUSINESS WITH ANY ZONING REQUIREMENTS, BUILDING CODES OR OTHER APPLICABLE
LAW, INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT OF 1990,
(D) THE ACCURACY OF ANY ENVIRONMENTAL REPORTS OR OTHER DATA OR INFORMATION SET
FORTH IN THE SELLER DUE DILIGENCE MATERIALS PROVIDED TO PURCHASER WHICH WERE
PREPARED FOR OR ON BEHALF OF SELLER, OR (E) ANY OTHER MATTER RELATING TO SELLER,
THE PROPERTY OR THE BUSINESS.

 

15.3       RELIANCE ON DUE DILIGENCE. PURCHASER ACKNOWLEDGES AND AGREES THAT:

 

(A)         PURCHASER SHALL HAVE HAD THE OPPORTUNITY TO CONDUCT ALL DUE
DILIGENCE INSPECTIONS OF THE PROPERTY AND THE BUSINESS AS OF THE EXPIRATION OF
THE DUE DILIGENCE PERIOD, INCLUDING REVIEWING ALL SELLER DUE DILIGENCE MATERIALS
AND OBTAINING ALL INFORMATION WHICH IT DEEMS NECESSARY TO MAKE AN INFORMED
DECISION AS TO WHETHER IT SHOULD PROCEED WITH THE PURCHASE OF THE PROPERTY AND
THE BUSINESS;

 

 50 

 

 

(B)         PURCHASER SHALL BE DEEMED TO BE SATISFIED WITH THE RESULTS OF ITS
DUE DILIGENCE REVIEW OF THE PROPERTY AND THE BUSINESS UPON THE EXPIRATION OF THE
DUE DILIGENCE PERIOD;

 

(C)         PURCHASER WILL BE RELYING ONLY ON ITS DUE DILIGENCE INSPECTIONS OF
THE PROPERTY, ITS REVIEW OF THE SELLER DUE DILIGENCE MATERIALS AND THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY SELLER IN THIS AGREEMENT AND
ANY OTHER TRANSACTION DOCUMENT IN PURCHASING THE PROPERTY; AND

 

(D)         PURCHASER WILL NOT BE RELYING ON ANY STATEMENT MADE OR INFORMATION
PROVIDED TO PURCHASER BY SELLER (EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY MADE BY SELLER IN THIS AGREEMENT), MANAGER OR ANY OF THEIR AFFILIATES,
OR ANY OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS, TRUSTEES,
BENEFICIARIES, DIRECTORS, MANAGERS, OFFICERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS,
CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, OR ANY PERSON PURPORTING TO
REPRESENT ANY OF THE FOREGOING.

 

15.4       SURVIVAL. This Article XV shall survive the Closing.

 

ARTICLE XVI

MISCELLANEOUS PROVISIONS

 

16.1      Notices.

 

16.1.1.   Method of Delivery. All notices, requests, demands and other
communications required to be provided by any Party under this Agreement (each,
a “Notice”) shall be in writing and delivered, at the sending Party’s cost and
expense, by (i) personal delivery, (ii) express courier service, or (iii)
facsimile transmission to the recipient Party at the following address or
facsimile number:

 

If to Seller:

 

c/o Behringer Harvard

The Lightstone Group

460 Park Avenue, 13th Floor

New York, NY 10022

Attn: Alan Liu and Tom Kennedy

Facsimile No.: (212) 751-2494

 

 51 

 

 

With copies to:

 

JMI Realty LLC

111 Congress Avenue, Suite 2600

Austin, TX 78701

Attn: Gregory W. Clay and Bryant Burke, Esq.

Facsimile No.: (858) 350-1874

 

And

 

c/o The Lightstone Group

1985 Cedar Bridge Ave., Suite 1

Lakewood, NJ 08701

Attn: Joseph E. Teichman, Esq.

Facsimile No.: (732) 612-1444

 

And:

 

Eckert Seamans Cherin & Mellott, LLC

600 Grant Street, 44th Floor

Pittsburgh, PA 15219

Attn: Timothy Q. Hudak, Esq.

Facsimile No.: (412) 566-6099

 

If to Purchaser:

 

c/o KSL Capital Partners

100 St. Paul Street, Suite 800

Denver, CO 80206

Attn: Kevin Rohnstock

Facsimile No.: (720) 284-6401

 

With a copy to:

 

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, CO 80202

Attn: Christopher D. Reiss and Kristin Macdonald

Facsimile No.: (303) 223-1111

 

 52 

 

 

If to Deposit Escrow Agent or Title Company:

 

Fidelity National Title & Escrow of Hawaii, Inc. City Financial Tower

201 Merchant Street, Suite 2100

Honolulu, HI 96813

Attn: Anthony W.O. Ching

Facsimile No.: (    )     -    

 

16.1.2.   Receipt of Notices. All Notices sent by a Party (or its counsel
pursuant to Section 16.1.4) under this Agreement shall be deemed to have been
received by the Party to whom such Notice is sent upon (i) delivery to the
address or facsimile number of the recipient Party, provided that such delivery
is made prior to 5:00 p.m. (local time for the recipient Party) on a Business
Day, otherwise the following Business Day, or (ii) the attempted delivery of
such Notice if such recipient Party refuses delivery of such Notice.

 

16.1.3.   Change of Address. The Parties and their respective counsel shall have
the right to change their respective address, facsimile number and/or email
address for the purposes of this Section 16.1 by providing a Notice of such
change in address, facsimile number and/or email address as required under this
Section 16.1.

 

16.1.4.   Delivery by Party’s Counsel. The Parties agree that the attorney for
such Party shall have the authority to deliver Notices on such Party’s behalf to
the other Party hereto.

 

16.2       Time is of the Essence. Time is of the essence of this Agreement;
provided, however, that notwithstanding anything to the contrary in this
Agreement, if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any Notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.

 

16.3       Assignment. Purchaser may assign this Agreement to one or more of its
Affiliates without the written consent of Seller; provided, however, such
assignment shall not relieve assignor from its obligations and duties under this
Agreement. Purchaser shall provide a copy of any such assignment to Seller at
least five (5) days prior to the Closing Date. Seller may not assign this
Agreement.

 

16.4       Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties, and their respective successors and
permitted assigns.

 

16.5       Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies on any Person other than (i) the Parties and their respective
successors and assigns, and (ii) any Indemnitee to the extent such Indemnitee is
expressly provided any right of defense or indemnification in this Agreement.

 

16.6       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF HAWAII, WITHOUT GIVING EFFECT TO ANY PRINCIPLES REGARDING CONFLICT OF
LAWS.

 

 53 

 

 

16.7       Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:

 

16.7.1.   Singular words shall connote the plural as well as the singular, and
plural words shall connote the singular as well as the plural, and the masculine
shall include the feminine and the neuter, as the context may require.

 

16.7.2.   All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.

 

16.7.3.   The headings in this Agreement are solely for convenience of reference
and shall not constitute a part of this Agreement nor shall they affect its
meaning, construction or effect.

 

16.7.4.   Each Party and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any rules of construction requiring that ambiguities
are to be resolved against the Party which drafted the Agreement or any exhibits
hereto shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.

 

16.7.5.   The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and not solely to the provision in
which such term is used.

 

16.7.6.   The terms “include,” “including” and similar terms shall be construed
as if followed by the phrase “without limitation.”

 

16.7.7.   The term “sole discretion” with respect to any determination to be
made a Party under this Agreement shall mean the sole and absolute discretion of
such Party, without regard to any standard of reasonableness or other standard
by which the determination of such Party might be challenged.

 

16.8       Severability. If any term or provision of this Agreement is held to
be or rendered invalid or unenforceable at any time in any jurisdiction, such
term or provision shall not affect the validity or enforceability of any other
terms or provisions of this Agreement, or the validity or enforceability of such
affected term or provision at any other time or in any other jurisdiction.

 

16.9       JURISDICTION AND VENUE. ANY LITIGATION OR OTHER COURT PROCEEDING WITH
RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
CONDUCTED IN STATE OR FEDERAL COURT IN THE JURISDICTION WHERE THE PROPERTY IS
LOCATED, AND SELLER (FOR ITSELF AND ALL SELLER INDEMNITEES) AND PURCHASER (FOR
ITSELF AND ALL PURCHASER INDEMNITEES) HEREBY SUBMIT TO JURISDICTION AND CONSENT
TO VENUE IN SUCH COURTS, AND WAIVE ANY DEFENSE BASED ON FORUM NON CONVENIENS.

 

 54 

 

 

16.10    WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY WAIVES ITS RIGHT TO A TRIAL
BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING WITH RESPECT TO ANY MATTER
ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT.

 

16.11    Prevailing Party. If any litigation or other court action, arbitration
or similar adjudicatory proceeding is commenced by any Party to enforce its
rights under this Agreement against any other Party, all fees, costs and
expenses, including reasonable attorneys’ fees and court costs, incurred by the
prevailing Party in such litigation, action, arbitration or proceeding shall be
reimbursed by the losing Party; provided, that if a Party to such litigation,
action, arbitration or proceeding prevails in part, and loses in part, the
court, arbitrator or other adjudicator presiding over such litigation, action,
arbitration or proceeding shall award a reimbursement of the fees, costs and
expenses incurred by such Party on an equitable basis.

 

16.12    Incorporation of Recitals, Exhibits and Schedules. The recitals to this
Agreement, and all exhibits and schedules referred to in this Agreement are
incorporated herein by such reference and made a part of this Agreement. The
information disclosed in any particular schedule to this Agreement shall be
deemed to relate to and to qualify only the particular matter set forth in the
corresponding numbered section in this Agreement; provided, however, to the
extent that an item in a schedule is relevant and reasonably apparent on its
face to apply to the disclosure required by another schedule, such item shall be
deemed to be disclosed in such schedule whether or not an explicit
cross-reference appears.

 

16.13    Entire Agreement. This Agreement sets forth the entire understanding
and agreement of the Parties hereto, and shall supersede any agreements and
understandings (written or oral), including any letter of intent, between the
Parties on or prior to the Effective Date with respect to the transaction
described in this Agreement.

 

16.14    Amendments, Waivers and Termination of Agreement. No amendment or
modification to any terms or provisions of this Agreement, waiver of any
covenant, obligation, breach or default under this Agreement or termination of
this Agreement (other than as expressly provided in this Agreement), shall be
valid unless in writing and executed and delivered by each of the Parties.

 

16.15    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument. The submission of a signature page
transmitted by facsimile (or similar electronic transmission facility, including
PDF via email) shall be considered as an “original” signature page for purposes
of this Agreement so long as the original signature page is thereafter
transmitted by mail or by other delivery service and the original signature page
is substituted for the facsimile (or similar electronic transmission facility,
including PDF via email) signature page in the original and duplicate originals
of this Agreement.

 

 55 

 

 

16.16    1031 Exchange. If either Seller or Purchaser wishes to enter into a
like-kind exchange (either simultaneous with the Closing or deferred) with
respect to the Property under Section 1031 of the Code (“Exchange”), the other
Party shall cooperate in all reasonable respects to effectuate the Exchange,
including the execution of documents; provided (i) the cooperating Party shall
incur no liability or expense related to the Exchange and (ii) the Closing shall
not be contingent upon, nor extended or delayed by, such Exchange (other than as
expressly provided in this Section 16.16). Purchaser’s or Seller’s cooperation
shall include, but not be limited to, permitting the assignment of rights under
this Agreement to a qualified intermediary (as defined in Treasury Regulation
Section 1.1031 (k)-1(g)(4)(iii)) (the “QI”), or permitting an assignment of this
Agreement to a QI to effectuate the Exchange and/or entering into an agreement
with a QI for the acquisition of the Property (or interests in the Property) and
permitting the assignment of rights under this Agreement to two or more
assignees as tenants in common in connection with the Exchange (which may
involve the conveyance of a tenancy in common interest immediately prior to
Closing to facilitate a “drop and swap” transaction), provided that Purchaser or
Seller, as the case may be, shall remain obligated for all of the terms and
conditions hereunder. Seller represents that Seller shall be the “Exchangor”
under an Exchange for the Property, as the “Relinquished Property”, and shall be
the purchasing entity for the “Replacement Property” in such Exchange, as all
such terms are used and defined in similar Exchanges. Each Party acknowledges
and agrees that in the event the other Party requires additional time in order
to effectuate its Exchange, the requesting Party shall have the one-time right,
in its sole discretion, to extend the Closing Date for up to thirty (30) days by
delivering written notice to the other Party on or before five (5) days prior to
the originally scheduled Closing Date. The exchanging Party shall be responsible
for all agreements, documents and escrow instructions and no substitution of or
assignment to another party to effectuate such exchange shall release any other
Party from its obligations, warranties or obligations under this Agreement or
from liability from any prior or subsequent default.

 

16.17    Remedies. Except as otherwise provided herein, any and all remedies
with respect to a Party’s willful or intentional breach hereunder expressly
conferred upon a Party shall be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such Party, and the
exercise by a Party of any one remedy shall not preclude the exercise of any
other remedy.

 

16.18    Survival. This Article XVI shall survive the Closing.

 

[Signatures appear on next page.]

 

 56 

 

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered in its name by a duly authorized officer or representative.

 

  SELLER:       KAUAI COCONUT BEACH, LLC,   a Delaware limited liability company
      By:       Name:       Title:       KAUAI COCONUT BEACH OPERATOR, LLC, a
Delaware limited liability company       By:       Name:       Title:      
PURCHASER:       KHS, LLC,   a Delaware limited liability company       By:    
  Name:       Title:

 

 57 

